Exhibit 10.12

 

CONFORMED COPY

 

 

 

 

RECEIVABLES SALE AGREEMENT

 

DATED AS OF DECEMBER 21, 2001

 

AMONG

 

PERKINELMER RECEIVABLES COMPANY,

AS THE SELLER,

 

PERKINELMER, INC.,

AS THE INITIAL COLLECTION AGENT,

 

ABN AMRO BANK N.V.,

AS THE AGENT,

 

THE COMMITTED PURCHASERS

FROM TIME TO TIME PARTY HERETO,

 

AND

 

WINDMILL FUNDING CORPORATION

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE ARTICLE I    PURCHASES FROM SELLER AND SETTLEMENTS    1   Section 1.1.
   Sales    1   Section 1.2.    Interim Liquidations    3   Section 1.3.   
Selection of Discount Rates and Tranche Periods    3   Section 1.4.    Fees and
Other Costs and Expenses    4   Section 1.5.    Maintenance of Sold Interest;
Deemed Collection    4   Section 1.6.    Reduction in Commitments    5  
Section 1.7.    Optional Repurchases    5   Section 1.8.    Security Interest   
6 ARTICLE II    SALES TO AND FROM WINDMILL; ALLOCATIONS    7   Section 2.1.   
Required Purchases from Windmill    7   Section 2.2.    Purchases by Windmill   
7   Section 2.3.    Allocations and Distributions    7 ARTICLE
III    ADMINISTRATION AND COLLECTIONS    9   Section 3.1.    Appointment of
Collection Agent    9   Section 3.2.    Duties of Collection Agent    9  
Section 3.3.    Reports    10   Section 3.4.    Lock-Box Arrangements    10  
Section 3.5.    Enforcement Rights    11   Section 3.6.    Collection Agent Fee
   11   Section 3.7.    Responsibilities of the Seller    12   Section 3.8.   
Actions by Seller    12   Section 3.9.    Indemnities by the Collection Agent   
12 ARTICLE IV    REPRESENTATIONS AND WARRANTIES    13   Section 4.1.   
Representations and Warranties    13 ARTICLE V    COVENANTS    16   Section 5.1.
   Covenants of the Seller    16 ARTICLE VI    INDEMNIFICATION    21  
Section 6.1.    Indemnities by the Seller    21   Section 6.2.    Increased Cost
and Reduced Return    22   Section 6.3.    Other Costs and Expenses    23  
Section 6.4.    Withholding Taxes    24   Section 6.5.    Payments and
Allocations    25

 

-i-



--------------------------------------------------------------------------------

ARTICLE VII    CONDITIONS PRECEDENT    25   Section 7.1.    Conditions to
Closing    25   Section 7.2.    Conditions to Each Purchase    26 ARTICLE
VIII    THE AGENT    26   Section 8.1.    Appointment and Authorization    26  
Section 8.2.    Delegation of Duties    27   Section 8.3.    Exculpatory
Provisions    27   Section 8.4.    Reliance by Agent    27   Section 8.5.   
Assumed Payments    27   Section 8.6.    Notice of Termination Events    27  
Section 8.7.    Non-Reliance on Agent and Other Purchasers    28   Section 8.8.
   Agent and Affiliates    28   Section 8.9.    Indemnification    28  
Section 8.10.    Successor Agent    28 ARTICLE IX    MISCELLANEOUS    29  
Section 9.1.    Termination    29   Section 9.2.    Notices    29   Section 9.3.
   Payments and Computations    29   Section 9.4.    Sharing of Recoveries    30
  Section 9.5.    Right of Setoff    30   Section 9.6.    Amendments    30  
Section 9.7.    Waivers    31   Section 9.8.    Successors and Assigns;
Participations; Assignments    31   Section 9.9.    Intended Tax
Characterization    33   Section 9.10.    Confidentiality    33   Section 9.11.
   Agreement Not to Petition    33   Section 9.12.    Excess Funds    33  
Section 9.13.    No Recourse    34   Section 9.14.    Headings; Counterparts   
34   Section 9.15.    Cumulative Rights and Severability    34   Section 9.16.
   Governing Law; Submission to Jurisdiction    34   Section 9.17.    WAIVER OF
TRIAL BY JURY    35   Section 9.18.    Entire Agreement    35

 

-ii-



--------------------------------------------------------------------------------

SCHEDULES    DESCRIPTION Schedule I    Definitions Schedule II    Committed
Purchasers and Commitments of Committed Purchasers EXHIBITS    DESCRIPTION
Exhibit A    Form of Incremental Purchase Request Exhibit B    Form of
Notification of Assignment to Windmill from the Committed Purchasers Exhibit C
   Form of Periodic Report Exhibit D    Addresses and Names of Seller and
Originators Exhibit E    Lock-Boxes and Lock-Box Banks Exhibit F    Form of
Lock-Box Letter Exhibit G    Compliance Certificate

 

-iii-



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

RECEIVABLES SALE AGREEMENT, dated as of December 21, 2001, among PERKINELMER
RECEIVABLES COMPANY, a Delaware corporation, as Seller (the “Seller”),
PERKINELMER, INC., a Massachusetts corporation, as initial Collection Agent (the
“Initial Collection Agent,” and, together with any successor thereto, the
“Collection Agent”), ABN AMRO Bank N.V., as agent for the Purchasers (the
“Agent”), the committed purchasers party hereto (the “Committed Purchasers”) and
Windmill Funding Corporation (“Windmill”). Certain capitalized terms used
herein, and certain rules of construction, are defined in Schedule I. The
Committed Purchasers and the Commitments of the Committed Purchasers are listed
on Schedule II.

 

The parties hereto agree as follows:

 

ARTICLE I

PURCHASES FROM SELLER AND SETTLEMENTS

 

Section 1.1. Sales.

 

(a) The Sold Interest. Subject to the terms and conditions hereof, the Seller
may, from time to time before the Liquidity Termination Date, sell to Windmill
or, only if Windmill declines to make the applicable purchase, ratably to the
Committed Purchasers (who hereby agree, subject to the terms and conditions
hereof, in such event to make such purchase) an undivided percentage ownership
interest in the Receivables, the Related Security and all related Collections.
Any such purchase (a “Purchase”) shall be made by each relevant Purchaser
remitting funds to the Seller, through the Agent, pursuant to Section 1.1(c) or
by the Collection Agent remitting Collections to the Seller pursuant to
Section 1.1(d). The aggregate percentage ownership interest so acquired by a
Purchaser in the Receivables, the Related Security and related Collections (its
“Purchase Interest”) shall equal at any time the sum of the following
percentages:

 

I

   +         PRP

ER

  

 

where:

 

I = the outstanding Investment of such Purchaser at such time;

 

ER = the Eligible Receivables Balance at such time; and

 

PRP = the Purchaser Reserve Percentage at such time.

 

Except during a Liquidation Period for a Purchaser, such Purchaser’s Purchase
Interest will change whenever its Investment, its Purchaser Reserve Percentage
or the Eligible Receivables Balance changes. During a Liquidation Period for a
Purchaser its Purchase Interest shall remain constant at the percentage in
effect as of the day immediately preceding the commencement of



--------------------------------------------------------------------------------

the relevant Liquidation Period, except for redeterminations to reflect
Investment acquired from or transferred to another Purchaser under the Transfer
Agreement. The sum of all Purchasers’ Purchase Interests at any time is referred
to herein as the “Sold Interest”, which at any time is the aggregate percentage
ownership interest then held by the Purchasers in the Receivables, the Related
Security and Collections.

 

(b) Windmill Purchase Option and Other Purchasers’ Commitments. Subject to
Section 1.1(d) concerning Reinvestment Purchases, at no time will Windmill have
any obligation to make a Purchase. Each purchaser listed on Schedule II hereto
(together, the “Committed Purchasers” and each, a “Committed Purchaser”)
severally hereby agrees, subject to Section 7.2 and the other terms and
conditions hereof (including, in the case of an Incremental Purchase (as defined
below), that Windmill has refused to make a requested Purchase), to make
Purchases before the Liquidity Termination Date, based on its Ratable Share of
each Purchase, to the extent its Investment would not thereby exceed its
Commitment, the Aggregate Investment would not thereby exceed the Purchase
Limit, and the Matured Aggregate Investment would not thereby exceed the
Aggregate Commitments. Each Purchaser’s first Purchase and each additional
Purchase by such Purchaser not made from Collections pursuant to Section 1.1(d)
is referred to herein as an “Incremental Purchase.” Each Purchase made by a
Purchaser with the proceeds of Collections in which it has a Purchase Interest,
which does not increase the outstanding Investment of such Purchaser, is
referred to herein as a “Reinvestment Purchase.”

 

(c) Incremental Purchases. In order to request an Incremental Purchase from a
Purchaser, the Seller must provide to the Agent an irrevocable written request
substantially in the form of Exhibit A, by (i) 10:00 a.m. (Chicago time) two
Business Days before the requested date (the “Purchase Date”) of such Purchase,
in the case of each Purchase by Windmill, (ii) 10:00 a.m. (Chicago time) three
Business Days before the Purchase Date in the case of each Purchase by the
Committed Purchasers that is to accrue Discount at the Eurodollar Rate and
(iii) 10:00 a.m. (Chicago time) on the Purchase Date in the case of each
Purchase by the Committed Purchasers that is to accrue Discount at the Prime
Rate, or, in each of the foregoing cases, such later time or day as Windmill
shall agree. Each such notice shall specify the requested Purchase Date (which
must be a Business Day) and the requested amount (the “Purchase Amount”) of such
Purchase, which must be in a minimum amount of $1,000,000 and multiples thereof
(or, if less, an amount equal to the Maximum Incremental Purchase Amount). An
Incremental Purchase may only be requested from Windmill unless Windmill, in its
sole discretion, determines not to make such Incremental Purchase, in which case
the Seller may request such Incremental Purchase from the Committed Purchasers.
The Agent shall promptly notify the contents of any such request to each
Purchaser from which the Purchase is requested. If Windmill determines, in its
sole discretion, to make all or any portion of the requested Purchase, Windmill
shall transfer to the Agent’s Account the Purchase Amount (or portion thereof)
on the requested Purchase Date. If Windmill determines, in its sole discretion,
not to make all or any portion of a requested Purchase and the Seller requests
the Incremental Purchase from the Committed Purchasers subject to Section 7.2
and the other terms and conditions hereof, each Committed Purchaser shall
transfer its Ratable Share of that portion of the requested Purchase Amount not
funded by Windmill into the Agent’s Account by no later than 12:00 noon (Chicago
time) on the Purchase Date (which, in the case of a Purchase that is to accrue
Discount at the Eurodollar Rate, in no event will be earlier than three Business
Days after such request is made to

 

-2-



--------------------------------------------------------------------------------

the Committed Purchasers). The Agent shall transfer to the Seller Account the
proceeds of any Incremental Purchase delivered into the Agent’s Account.

 

(d) Reinvestment Purchases. Unless Windmill has provided to the Agent, the
Seller, and the Collection Agent a notice (which notice has not been revoked by
Windmill) that it no longer wishes to make Reinvestment Purchases (in which case
Windmill’s Reinvestment Purchases, but not those of the Committed Purchasers,
shall cease), on each day before the Liquidity Termination Date that any
Collections are received by the Collection Agent and no Interim Liquidation is
in effect, a Purchaser’s Purchase Interest in such Collections shall
automatically be used to make a Reinvestment Purchase by such Purchaser.
Windmill may revoke any notice provided under the first sentence of this
Section 1.1(d) by notifying the Agent, the Seller, and the Collection Agent that
it will make Reinvestment Purchases.

 

Section 1.2. Interim Liquidations. (a) Optional. The Seller may at any time
direct that Reinvestment Purchases cease and that an Interim Liquidation
commence for all Purchasers by giving the Agent and the Collection Agent at
least three Business Days’ prior written notice specifying the date on which the
Interim Liquidation shall commence and, if desired, when such Interim
Liquidation shall cease (identified as a specific date prior to the Liquidity
Termination Date or as when the Aggregate Investment is reduced to a specified
amount). If the Seller does not so specify the date on which an Interim
Liquidation shall cease, it may cause such Interim Liquidation to cease at any
time before the Liquidity Termination Date, subject to Section 1.2(b) below, by
giving the Agent and the Collection Agent at least three Business Days’ prior
written notice before the date on which it desires such Interim Liquidation to
cease.

 

(b) Mandatory. If at any time before the Liquidity Termination Date any
condition in Section 7.2 is not fulfilled, Reinvestment Purchases shall cease
and an Interim Liquidation shall commence, which shall cease only upon the
Seller confirming to the Agent that the conditions in Section 7.2 are fulfilled.

 

Section 1.3. Selection of Discount Rates and Tranche Periods. (a) Windmill.
Windmill’s Investment will accrue Funding Charges for each day on which it is
outstanding. On each Settlement Date the Seller shall pay to the Agent (for the
benefit of Windmill) an aggregate amount equal to all accrued and unpaid Funding
Charges in respect of such Investment for the immediately preceding Discount
Period. The Agent shall allocate the Investment of Windmill to Tranche Periods
in its sole discretion.

 

(b) Committed Purchasers. All Investment of the Committed Purchasers shall be
allocated to one or more Tranches reflecting the Discount Rates at which such
Investment accrues Discount and the Tranche Periods for which such Discount
Rates apply. In each request for an Incremental Purchase from the Committed
Purchasers and three Business Days before the expiration of any Tranche Period
applicable to any Committed Purchaser’s Investment, the Seller may direct
(subject to Section 1.3(c)) the Tranche Period(s) to be applicable to such
Investment and the Discount Rate(s) applicable thereto. All Investment of the
Committed Purchasers may accrue Discount at either the Eurodollar Rate or the
Prime Rate, in all cases as established by the Seller for each Tranche Period
applicable to such Investment. Any Investment of the Committed Purchasers not
allocated to a Tranche Period shall be a Prime Tranche. During the pendency of a

 

-3-



--------------------------------------------------------------------------------

Termination Event, the Agent may reallocate any outstanding Investment of the
Committed Purchasers to a Prime Tranche. All Discount accrued on the Investment
of the Committed Purchasers during a Tranche Period shall be payable by the
Seller on the last day of such Tranche Period or, for a Eurodollar Tranche with
a Tranche Period of more than three months, three months after the commencement,
and on the last day, of such Tranche Period. If, by the time required by this
Section 1.3(b), the Seller fails to select a Discount Rate or Tranche Period for
any Investment of the Committed Purchasers, such amount of Investment shall
automatically accrue Discount at the Prime Rate for a three Business Day Tranche
Period. Any Investment purchased from Windmill pursuant to the Transfer
Agreement shall accrue interest at the Prime Rate and have an initial Tranche
Period of three Business Days.

 

(c) If the Agent or any Committed Purchaser reasonably determines (i) that
maintenance of any Eurodollar Tranche would violate any applicable law or
regulation, (ii) that deposits of a type and maturity appropriate to match fund
any of such Purchaser’s Eurodollar Tranches are not available or (iii) that the
maintenance of any Eurodollar Tranche will not adequately and fairly reflect the
cost of such Purchaser of funding Eurodollar Tranches, then the Agent, upon the
direction of such Purchaser, shall suspend the availability of future Eurodollar
Tranches until such time as the Agent or applicable Committed Purchaser provides
notice that the circumstances giving rise to such suspension no longer exist,
and, if required by any applicable law or regulation, terminate any outstanding,
Eurodollar Tranche so affected. All Investment allocated to any such terminated
Eurodollar Tranche shall be reallocated to a Prime Tranche.

 

Section 1.4. Fees and Other Costs and Expenses. (a) The Seller shall pay to the
Agent (i) for the ratable benefit of the Committed Purchasers, such amounts as
agreed to with the Committed Purchasers and the Agent in the Fee Letter.

 

(b) If (i) the amount of Windmill’s Investment is reduced (other than as a
result of a Put) on any date other than the last day of a CP Tranche, (ii) the
amount of Investment allocated to any LIBOR Tranche is reduced on any day other
than the last day of its Tranche Period or (iii) if a requested Incremental
Purchase at the Eurodollar Rate does not take place on its scheduled Purchase
Date, the Seller shall pay the Early Payment Fee to each Purchaser that had its
Investment so reduced or scheduled Purchase not made.

 

(c) Investment, Discount and Funding Charges shall not be recourse obligations
of the Seller and shall be payable solely from Collections and from amounts
payable under Sections 1.5, 1.7 and 6.1 (to the extent amounts paid under
Section 6.1 indemnify against reductions in or non-payment of Receivables). The
Seller shall pay, as a full recourse obligation, all other amounts payable
hereunder.

 

(d) Notwithstanding anything in this Agreement to the contrary, in no event will
the Funding Charges and Discount charged and payable hereunder exceed any
maximum interest rate imposed by applicable law or regulation.

 

Section 1.5. Maintenance of Sold Interest; Deemed Collection. (a) General. If at
any time before the Liquidity Termination Date the Eligible Receivables Balance
is less than the sum

 

-4-



--------------------------------------------------------------------------------

of the Aggregate Investment (or, if a Termination Event exists, the Matured
Aggregate Investment) plus the Aggregate Reserve, the Seller shall pay to the
Agent an amount equal to such deficiency for application to reduce the
Investments of the Purchasers ratably in accordance with the principal amount of
their respective Investments, applied first to Prime Tranches and second to the
other Tranches with the shortest remaining maturities unless otherwise specified
by the Seller. Any amount so applied to reduce Windmill’s Investment shall be
deposited in the Special Transaction Subaccount.

 

(b) Deemed Collections. If on any day the Outstanding Balance of a Receivable is
reduced or cancelled as a result of any defective or rejected goods or services,
any cash discount or adjustment (including any adjustment resulting from the
application of any special refund or other discounts or any reconciliation), any
setoff or credit (whether such claim or credit arises out of the same, a
related, or an unrelated transaction) or other reason not arising from the
financial inability of the Obligor to pay undisputed indebtedness, the Seller
shall be deemed to have received on such day a Collection on such Receivable in
the amount of such reduction or cancellation. If on any day any representation,
warranty, covenant or other agreement of the Seller related to a Receivable is
not true or is not satisfied, the Seller shall be deemed to have received on
such day a Collection in the amount of the Outstanding Balance of such
Receivable. All such Collections deemed received by the Seller under this
Section 1.5(b) shall be remitted by the Seller to the Collection Agent in
accordance with Section 5.1(i).

 

(c) Adjustment to Sold Interest. At any time before the Liquidity Termination
Date that the Seller is deemed to have received any Collection under
Section 1.5(b) (“Deemed Collections”) that derives from a Receivable that is
otherwise reported as an Eligible Receivable, so long as no Liquidation Period
then exists, the Seller may satisfy its obligation to deliver such amount to the
Collection Agent by instead notifying the Agent that the Sold Interest should be
recalculated by decreasing the Eligible Receivables Balance by the amount of
such Deemed Collections, so long as such adjustment does not cause the Sold
Interest to exceed 100%.

 

(d) Payment Assumption. Unless an Obligor otherwise specifies or another
application is required by contract or law, any payment received by the Seller
from any Obligor shall be applied as a Collection of Receivables of such Obligor
(starting with the oldest such Receivable) and remitted to the Collection Agent
as such.

 

Section 1.6. Reduction in Commitments. The Seller may, upon at least five
Business Days’ notice to the Agent, reduce the Aggregate Commitment in
increments of $1,000,000, so long as the Aggregate Commitment as so reduced is
no less than the Matured Aggregate Investment. Each such reduction in the
Aggregate Commitment shall reduce the Commitment of each Committed Purchaser in
accordance with its Ratable Share and shall reduce the Purchase Limit so that
the Aggregate Commitment remains at least 102% of the Purchase Limit and the
Purchase Limit is no less than the outstanding Aggregate Investment.

 

Section 1.7. Optional Repurchases. At any time that the Aggregate Investment is
less than 10% of the Aggregate Commitment in effect on the date hereof, the
Seller may, upon at least five Business Days’ notice to the Agent, repurchase
the entire Sold Interest from the Purchasers at a price equal to the outstanding
Matured Aggregate Investment and all other amounts then owed hereunder.

 

-5-



--------------------------------------------------------------------------------

Section 1.8. Security Interest. (a) The Seller hereby grants to the Agent, for
its own benefit and for the ratable benefit of the Purchasers, a security
interest in all Receivables, Related Security, Collections and Lock-Box Accounts
to secure the payment of all amounts other than Investment owing hereunder and
(to the extent of the Sold Interest) to secure the repayment of all Investment.
The Seller and Collection Agent shall hold in trust for the benefit of the
Persons entitled thereto any Collections received pending their application
pursuant to Section 1.1(c), Section 2.3 or Article III hereof. After the
occurrence of a Termination Event, the Seller and Collection Agent shall not,
without the prior written consent of the Instructing Group, distribute any
Collections to any Person other than the Agent and the Purchasers (and to the
Collection Agent, in payment of the Collection Agent Fee to the extent permitted
hereto) (whether as payment on a Note or otherwise) until all amounts owed under
the Transaction Documents to the Agent and the Purchasers shall have been
indefeasibly paid in full.

 

(b) The Seller hereby assigns and otherwise transfers to the Agent (for the
benefit of the Agent, each Purchaser and any other Person to whom any amount is
owed hereunder), all of the Seller’s right, title and interest in, to and under
the Purchase Agreement and the Limited Guaranty as security for fulfillment of
Seller’s obligations under the Transaction Documents. The Seller shall execute,
file and record all financing statements, continuation statements and other
documents required to perfect or protect such assignment. This assignment
includes (a) all monies due and to become due to the Seller from the Originators
or the Parent under or in connection with the Purchase Agreement and the Limited
Guaranty (including fees, expenses, costs, indemnities and damages for the
breach of any obligation or representation related to such agreement) and
(b) all rights, remedies, powers, privileges and claims of the Seller against
the Originators or the Parent under or in connection with the Purchase Agreement
and the Limited Guaranty. All provisions of the Purchase Agreement and the
Limited Guaranty shall inure to the benefit of, and may be relied upon by, the
Agent, each Purchaser and each such other Person. At any time that a Termination
Event has occurred and is continuing, the Agent shall have the sole right to
enforce the Seller’s rights and remedies under the Purchase Agreement and the
Limited Guaranty to the same extent as the Seller could absent this assignment,
but without any obligation on the part of the Agent, any Purchaser or any other
such Person to perform any of the obligations of the Seller under the Purchase
Agreement (or the promissory note executed thereunder) or the Limited Guaranty.
All amounts distributed to the Seller under the Purchase Agreement from
Receivables sold to the Seller thereunder shall constitute Collections hereunder
and shall be applied in accordance herewith.

 

(c) This agreement shall be a security agreement for purposes of the UCC. Upon
the occurrence of a Termination Event, the Agent shall have all rights and
remedies provided under the UCC as in effect in all applicable jurisdictions.

 

-6-



--------------------------------------------------------------------------------

ARTICLE II

SALES TO AND FROM WINDMILL; ALLOCATIONS

 

Section 2.1. Required Purchases from Windmill. (a) Windmill may, at any time,
and on the earlier of the Windmill Termination Date and ten Business Days
following the Agent and Windmill learning of a continuing Termination Event,
Windmill shall, sell to the Committed Purchasers pursuant to the Transfer
Agreement any percentage designated by Windmill of Windmill’s Investment and its
related Windmill Settlement (each, a “Put”).

 

(b) Any portion of Windmill’s Investment and related Windmill Settlement
purchased by a Committed Purchaser shall be considered part of such Purchaser’s
Investment and related Windmill Settlement from the date of the relevant Put.
Immediately upon any purchase by the Committed Purchasers of any portion of
Windmill’s Investment, the Seller shall pay to the Agent (for the ratable
benefit of such Purchasers) an amount equal to the sum of (i) the Assigned
Windmill Settlement and (ii) all unpaid Discount owed to Windmill (whether or
not then due) to the end of each applicable Tranche Period to which any
Investment being Put has been allocated, (iii) all accrued but unpaid fees
(whether or not then due) payable to Windmill in connection herewith at the time
of such purchase and (iv) all accrued and unpaid costs, expenses and indemnities
due to Windmill from the Seller in connection herewith.

 

(c) The proceeds from each Put received by Windmill (other than amounts
described in clauses (iii) and (iv) of the last sentence of Section 2.1(b)),
shall be transferred into the Special Transaction Subaccount and used solely to
pay that portion of the outstanding commercial paper of Windmill issued to fund
or maintain the Investment of Windmill so transferred. Until used to pay
commercial paper, all proceeds of any Put pursuant to this Section shall be
invested in Permitted Investments. All earnings on such Permitted Investments
shall be promptly remitted to the Seller.

 

Section 2.2. Purchases by Windmill. Windmill may at any time deliver to the
Agent and each Committed Purchaser a notification of assignment in substantially
the form of Exhibit B. If Windmill delivers such notice, each Committed
Purchaser shall sell to Windmill and Windmill shall purchase in full from each
Committed Purchaser, the Investment of the Committed Purchasers on the last day
of the relevant Tranche Periods, at a purchase price equal to such Investment
plus accrued and unpaid Discount thereon. Any sale from any Committed Purchaser
to Windmill pursuant to this Section 2.2 shall be without recourse,
representation or warranty except for the representation and warranty that the
Investment sold by such Committed Purchaser is free and clear of any Adverse
Claim created or granted by such Committed Purchaser and that such Purchaser has
not suffered a Bankruptcy Event.

 

Section 2.3. Allocations and Distributions.

 

(a) Windmill Termination and Non-Reinvestment Periods. Before the Liquidity
Termination Date (unless an Interim Liquidation is in effect), on each day
during a period that Windmill has an outstanding Investment and is not making
Reinvestment Purchases (as established under Section 1.1(d)) and at all times on
and after the Windmill Termination Date, the Collection Agent (i) shall set
aside and hold in trust solely for the benefit of Windmill (or

 

-7-



--------------------------------------------------------------------------------

deliver to the Agent, if so instructed pursuant to Section 3.2(a)) Windmill’s
Purchase Interest in all Collections received on such day and (ii) shall
distribute on the last day of each CP Tranche Period to the Agent (for the
benefit of Windmill) the amounts so set aside up to the amount of Windmill’s
Investment allocated to such Tranche Period and, to the extent not already paid
in full, all Discount thereon and all other amounts then due from the Seller in
connection with such Investment and Tranche Period. If any part of the Sold
Interest in any Collections is applied to pay any amounts that are recourse
obligations of the Seller pursuant to Section 1.4(c) and after giving effect to
such application the Sold Interest is greater than 100%, the Seller shall pay,
as a recourse obligation for distribution as part of the Sold Interest in
Collections, to the Collection Agent the amount so applied to the extent
necessary so that after giving effect to such payment the Sold Interest is no
greater than 100%.

 

(b) Liquidity Termination Date and Interim Liquidations. On each day during any
Interim Liquidation and on each day on and after the Liquidity Termination Date,
the Collection Agent shall set aside and hold in trust solely for the account of
the Agent, for the benefit of the Agent and the Purchasers, (or deliver to the
Agent, if so instructed pursuant to Section 3.2(a)) the Sold Interest in all
Collections received on such day and such Collections shall be allocated as
follows:

 

(i) first, to the Purchasers (ratably, based on the Matured Value of their
respective Investments) until all Investment of, Funding Charges with respect to
Windmill and Discount with respect to the Committed Purchasers, as applicable,
due but not already paid to, Windmill and the Committed Purchasers have been
paid in full;

 

(ii) second, to the Purchasers until all other amounts owed to the Purchasers
have been paid in full;

 

(iii) third, to the Agent until all amounts owed to the Agent have been paid in
full;

 

(iv) fourth, to any other Person (other than the Seller, the Collection Agent or
an Originator) to whom any amounts are owed under the Transaction Documents
until all such amounts have been paid in full; and

 

(v) fifth, to the Collection Agent until all amounts owed to the Collection
Agent under the Agreement have been paid in full; and

 

(vi) sixth, to the Seller.

 

On the last day of each Tranche Period (unless otherwise instructed by the Agent
pursuant to Section 3.2(a)), the Collection Agent shall deposit into the Agent’s
Account, from such set aside Collections, all amounts allocated to such Tranche
Period and all Tranche Periods that ended before such date that are due in
accordance with the priorities in clauses (i) – (ii) above. No distributions
shall be made to pay amounts under clauses (iii) – (vi) until sufficient
Collections have been set aside to pay all amounts described in clauses (i) and
(ii) that may become payable for all outstanding Tranche Periods. All
distributions by the Agent shall be made ratably within

 

-8-



--------------------------------------------------------------------------------

each priority level in accordance with the respective amounts then due each
Person included in such level unless otherwise agreed by the Agent and all
Purchasers. If any part of the Sold Interest in any Collections is applied to
pay any amounts payable hereunder that are recourse obligations of the Seller
pursuant to Section 1.4(c) and after giving effect to such application the Sold
Interest is greater than 100%, the Seller shall pay, as a recourse obligation
for distribution in respect of each applicable Purchaser’s Investment as part of
the Sold Interest in Collections, to the Collection Agent the amount so applied
to the extent necessary so that after giving effect to such payment the Sold
Interest is no greater than 100%.

 

ARTICLE III

ADMINISTRATION AND COLLECTIONS

 

Section 3.1. Appointment of Collection Agent. (a) The servicing, administering
and collecting of the Receivables shall be conducted by a Person (the
“Collection Agent”) designated to so act on behalf of the Purchasers under this
Article III. As the Initial Collection Agent, the Parent is hereby designated
as, and agrees to perform the duties and obligations of, the Collection Agent.
The Initial Collection Agent acknowledges that the Agent and each Purchaser have
relied on the Initial Collection Agent’s agreement to act as Collection Agent
(and the agreement of any of the sub-collection agents to so act) in making the
decision to execute and deliver this Agreement and agrees that it will not
voluntarily resign as Collection Agent nor permit any sub-collection agent to
voluntarily resign as a sub-collection agent. At any time after the occurrence
of a Collection Agent Replacement Event, the Agent may designate a new
Collection Agent to succeed the Parent (or any successor Collection Agent).

 

(b) The Initial Collection Agent may delegate its duties and obligations as
Collection Agent to an Affiliate of the Initial Collection Agent (acting as a
sub-collection agent). Notwithstanding such delegation, the Initial Collection
Agent shall remain primarily liable for the performance of the duties and
obligations so delegated, and the Agent and each Purchaser shall have the right
to look solely to the Initial Collection Agent for such performance. The Agent
may at any time after the occurrence of a Collection Agent Replacement Event
remove or replace any sub-collection agent.

 

(c) If replaced as provided herein, the Collection Agent agrees it will
terminate, and will cause each existing sub-collection agent to terminate, its
collection activities in a manner requested by the Agent to facilitate the
transition to a new Collection Agent. The Collection Agent shall cooperate with
and assist any new Collection Agent (including providing access to, and
transferring, all Records and allowing (to the extent permitted by applicable
law and contract) the new Collection Agent to use all licenses, hardware or
software necessary or desirable to collect the Receivables). The Initial
Collection Agent irrevocably agrees to act (if requested to do so) as the
data-processing agent for any new Collection Agent in substantially the same
manner as the Initial Collection Agent conducted such data-processing functions
while it acted as the Collection Agent.

 

Section 3.2. Duties of Collection Agent. (a) The Collection Agent shall take, or
cause to be taken, all action necessary or advisable to collect each Receivable
in accordance with this

 

-9-



--------------------------------------------------------------------------------

Agreement, the Credit and Collection Policy and all applicable laws, rules and
regulations using the skill and attention the Collection Agent exercises in
collecting other receivables or obligations owed solely to it. The Collection
Agent shall, in accordance herewith, separately account for all Collections to
which a Purchaser is entitled and pay from such Collections all Funding Charges
and Discount when due. If so instructed by the Agent, after the occurrence of a
Collection Agent Replacement Event, the Collection Agent shall transfer to the
Agent the amount of Collections to which the Agent and the Purchasers are
entitled by the Business Day following receipt. Each party hereto hereby
appoints the Collection Agent to enforce such Person’s rights and interests in
the Receivables, but (notwithstanding any other provision in any Transaction
Document) the Agent shall at all times after the occurrence of a Collection
Agent Replacement Event have the sole right to direct the Collection Agent to
commence or settle any legal action to enforce collection of any Receivable.

 

(b) If no Termination Event exists and the Collection Agent determines that such
action is appropriate in order to maximize the Collections, the Collection Agent
may, in accordance with the Credit and Collection Policy, extend the maturity of
any Receivable or adjust the outstanding balance of any Receivable. Any such
extension or adjustment shall not alter the status of a Receivable as a
Defaulted Receivable or Delinquent Receivable or limit any rights of the Agent
or the Purchasers hereunder. If a Termination Event exists, the Collection Agent
may make such extensions or adjustments only with the prior consent of the
Instructing Group.

 

(c) The Collection Agent shall turn over to the Seller (i) any percentage of
Collections in excess of the Sold Interest, less all reasonable costs and
expenses of the Collection Agent for servicing, collecting and administering the
Receivables and (ii) subject to Section 1.5(d), the collections and records for
any indebtedness owed to the Seller that is not a Receivable. The Collection
Agent shall have no obligation to remit any such funds or records to the Seller
until the Collection Agent receives evidence (satisfactory to the Agent) that
the Seller is entitled to such items. The Collection Agent has no obligations
concerning indebtedness that is not a Receivable other than to deliver the
collections and records for such indebtedness to the Seller when required by
this Section 3.2(c).

 

(d) The Collection Agent shall take all actions necessary to maintain the
perfection and priority of the security interest of the Agent in the
Receivables.

 

Section 3.3. Reports. On or before the twentieth day of each month, and, after
the occurrence of a Termination Event, at such other times covering such other
periods as is requested by the Agent or the Instructing Group, the Collection
Agent shall deliver to the Agent a report reflecting information as of the close
of business of the Collection Agent for the immediately preceding Settlement
Period or such other preceding period as is requested (each a “Periodic
Report”), containing the information described on Exhibit C (with such
modifications or additional information as requested by the Agent or the
Instructing Group).

 

Section 3.4. Lock-Box Arrangements. The Agent is hereby authorized to give
notice at any time after the occurrence of a Collection Agent Replacement Event
to any or all Lock-Box Banks that the Agent is exercising its rights under the
Lock-Box Letters and to take all actions permitted under the Lock-Box Letters.
The Seller agrees to take any action requested by the

 

-10-



--------------------------------------------------------------------------------

Agent to facilitate the foregoing. After the Agent takes any such action under
the Lock-Box Letters, the Seller shall immediately deliver to the Agent any
Collections received by the Seller. If the Agent takes control of any Lock-Box
Account, the Agent shall distribute Collections it receives in accordance
herewith and shall deliver to the Collection Agent, for distribution under
Section 3.2, all other amounts it receives from such Lock-Box Account.

 

Section 3.5. Enforcement Rights. (a) The Agent may at any time after the
occurrence of a Collection Agent Replacement Event direct the Obligors and the
Lock-Box Banks to make all payments on the Receivables directly to the Agent or
its designee. The Agent may, and the Seller shall at the Agent’s request,
withhold the identity of the Purchasers from the Obligors and Lock-Box Banks.
Upon the Agent’s request after the occurrence of a Collection Agent Replacement
Event, the Seller (at the Seller’s expense) shall (i) give notice to each
Obligor of the Agent’s ownership of the Sold Interest and direct that payments
on Receivables be made directly to the Agent or its designee, (ii) assemble for
the Agent all Records and collateral security for the Receivables and the
Related Security and transfer to the Agent (or its designee), or (to the extent
permitted by applicable law and contract) license to the Agent (or its designee)
the use of, all software useful to collect the Receivables and (iii) segregate
in a manner acceptable to the Agent all Collections the Seller receives and,
promptly upon receipt, remit such Collections in the form received, duly
endorsed or with duly executed instruments of transfer, to the Agent or its
designee.

 

(b) After the occurrence of a Collection Agent Replacement Event, the Seller
hereby irrevocably appoints the Agent as its attorney-in-fact coupled with an
interest, with full power of substitution and with full authority in the place
of the Seller, to take any and all steps deemed desirable by the Agent, in the
name and on behalf of the Seller to (i) collect any amounts due under any
Receivable, including endorsing the name of the Seller on checks and other
instruments representing Collections and enforcing such Receivables and the
Related Security, and (ii) exercise any and all of the Seller’s rights and
remedies under the Purchase Agreement. The Agent’s powers under this
Section 3.5(b) shall not subject the Agent to any liability if any action taken
by it proves to be inadequate or invalid, nor shall such powers confer any
obligation whatsoever upon the Agent.

 

(c) Neither the Agent nor any Purchaser shall have any obligation to take or
consent to any action to realize upon any Receivable or Related Security or to
enforce any rights or remedies related thereto.

 

Section 3.6. Collection Agent Fee. On or before the twentieth day of each
calendar month, the Seller shall pay to the Collection Agent a fee for the
immediately preceding calendar month as compensation for its services (the
“Collection Agent Fee”) equal to (a) at all times an Affiliate of the Seller is
the Collection Agent, such consideration as is acceptable to it, so long as such
consideration is upon fair and reasonable terms no less favorable to the Seller
than could be obtained in a comparable arm’s-length transaction with a Person
other than a Seller Entity, the receipt and sufficiency of which is hereby
acknowledged, and (b) at all times any other Person is the Collection Agent, a
reasonable amount agreed upon by the Agent and the new Collection Agent on an
arm’s-length basis reflecting rates and terms prevailing in the market at such
time. The Collection Agent may apply to payment of the Collection Agent Fee only
the portion of the

 

-11-



--------------------------------------------------------------------------------

Collections in excess of Collections that fund Reinvestment Purchases and that
pay Funding Charges and Discount. The Agent may, with the consent of the
Instructing Group, pay the Collection Agent Fee to the Collection Agent from the
Sold Interest in Collections. The Seller shall be obligated to reimburse any
such payment.

 

Section 3.7. Responsibilities of the Seller. The Seller shall, or shall cause
the Originators to, pay when due all Taxes payable in connection with the
Receivables and the Related Security or their creation or satisfaction. The
Seller shall, and shall cause the Originators to, perform all of its obligations
under agreements related to the Receivables and the Related Security to the same
extent as if interests in the Receivables and the Related Security had not been
transferred hereunder or, in the case of the Originators, under the Purchase
Agreement. The Agent’s or any Purchaser’s exercise of any rights hereunder shall
not relieve the Seller or the Originators from such obligations. Neither the
Agent nor any Purchaser shall have any obligation to perform any obligation of
the Seller or of the Originators or any other obligation or liability in
connection with the Receivables or the Related Security.

 

Section 3.8. Actions by Seller. The Seller shall defend and indemnify the Agent
and each Purchaser against all costs, expenses, claims and liabilities for any
action taken by the Seller, the Originators or any other Affiliate of the Seller
or of the Originators (whether acting as Collection Agent or otherwise) related
to any Receivable and the Related Security, or arising out of any alleged
failure of compliance of any Receivable or the Related Security with the
provisions of any law or regulation, except to the extent such costs, expenses,
claims and liabilities are attributable to the gross negligence or willful
misconduct of the Person seeking their recovery. If any goods related to a
Receivable are repossessed, the Seller agrees to resell, or to have the
Originators or another Affiliate resell, such goods in a commercially reasonable
manner for the account of the Agent and remit, or have remitted, to the Agent
the Purchasers’ share in the gross sale proceeds thereof net of any
out-of-pocket expenses and any equity of redemption of the Obligor thereon. Any
such moneys collected by the Seller or the Originators or other Affiliate of the
Seller pursuant to this Section 3.8 shall be treated as part of the Sold
Interest in Collections for application as provided herein.

 

Section 3.9. Indemnities by the Collection Agent. Without limiting any other
rights any Person may have hereunder or under applicable law, the Collection
Agent hereby indemnifies and holds harmless the Seller, the Agent and each
Purchaser and their respective officers, directors, agents and employees (each a
“Collection Agent Indemnified Party”) from and against any and all damages,
losses, claims, liabilities, penalties, Taxes, costs and expenses (including
attorneys’ fees and court costs) (all of the foregoing collectively, the
“Collection Agent Indemnified Losses”) at any time imposed on or incurred by any
Collection Agent Indemnified Party to the extent arising out of or otherwise
relating to:

 

(i) any representation or warranty made by, on behalf of or in respect of, the
Collection Agent in this Agreement, any other Transaction Document, any Periodic
Report or any other information or report delivered by the Collection Agent
pursuant hereto, which shall have been false or incorrect in any material
respect when made;

 

-12-



--------------------------------------------------------------------------------

(ii) the failure by the Collection Agent to comply with any applicable law, rule
or regulation related to any Receivable or the Related Security;

 

(iii) any loss of a perfected security interest (or in the priority of such
security interest) as a result of any commingling by the Collection Agent of
funds to which the Agent or any Purchaser is entitled hereunder with any other
funds;

 

(iv) the imposition of any Lien with respect to any Receivable, Related Security
or Lock-Box Account as a result of any action taken by the Collection Agent
under any Transaction Documents; or

 

(v) any failure of the Collection Agent to perform its duties or obligations in
accordance with the provisions of this Agreement (including, without limitation,
compliance with the Credit and Collection Policy) or any other Transaction
Document to which the Collection Agent is a party;

 

whether arising by reason of the acts to be performed by the Collection Agent
hereunder or otherwise, excluding only Collection Agent Indemnified Losses to
the extent (a) a final judgment of a court of competent jurisdiction determined
that such Collection Agent Indemnified Losses resulted solely from gross
negligence or willful misconduct of the Collection Agent Indemnified Party
seeking indemnification, (b) solely due to the credit risk of the Obligor and
for which reimbursement would constitute recourse to the Collection Agent for
uncollectible Receivables, or (c) such Collection Agent Indemnified Losses
include Taxes on, or measured by, the overall net income of the Agent or any
Purchaser computed in accordance with the Intended Tax Characterization;
provided, however, that nothing contained in this sentence shall limit the
liability of the Collection Agent or limit the recourse of the Agent and each
Purchaser to the Collection Agent for any amounts otherwise specifically
provided to be paid by the Collection Agent hereunder.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

Section 4.1. Representations and Warranties. The Seller represents and warrants
to the Agent and each Purchaser, that:

 

(a) Corporate Existence and Power. Each of the Seller and each Seller Entity is
a corporation duly organized, validly existing and in good standing under the
laws of its jurisdiction of incorporation and has all corporate power and
authority and all governmental licenses, authorizations, consents and approvals
required to carry on its business in each jurisdiction in which its business is
now conducted, except where failure to obtain such license, authorization,
consent or approval would not have a material adverse effect on (i) its ability
to perform its obligations under, or the enforceability of, any Transaction
Document, (ii) the business or financial condition of the Parent and its
Subsidiaries, taken as a whole, (iii) the interests of the Agent or any
Purchaser under any Transaction Document or (iv) the enforceability or
collectibility of a material portion of the Receivables.

 

-13-



--------------------------------------------------------------------------------

(b) Corporate Authorization and No Contravention. The execution, delivery and
performance by each of the Seller and each Seller Entity of each Transaction
Document to which it is a party and the creation of all security interests
provided for herein and therein (i) are within its powers, (ii) have been duly
authorized by all necessary action, (iii) do not contravene or constitute a
default under (A) any applicable law, rule or regulation, (B) its or any other
Seller Entity’s charter or by-laws or (C) any agreement, order or other
instrument to which it or any other Seller Entity is a party or its property is
subject and (iv) will not result in any Adverse Claim on any Receivable other
than pursuant to the Transaction Documents, the Related Security or Collection
or give cause for the acceleration of any indebtedness of the Seller or any
other Seller Entity.

 

(c) No Consent Required. No approval, authorization or other action by, or
filings with, any Governmental Authority or other Person is required in
connection with the execution, delivery and performance by the Seller or any
Seller Entity of any Transaction Document to which it is a party or any
transaction contemplated thereby.

 

(d) Binding Effect. Each Transaction Document to which the Seller or any Seller
Entity is a party constitutes the legal, valid and binding obligation of such
Person enforceable against that Person in accordance with its terms, except as
limited by bankruptcy, insolvency, or other similar laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
subject to general principles of equity.

 

(e) Perfection of Ownership Interest. Immediately preceding its sale of
Receivables to the Seller, an Originator was the owner of, had good title to,
and effectively sold, such Receivables to the Seller, free and clear of any
Adverse Claim. The Seller owns and has good title to the Receivables free of any
Adverse Claim other than the interests of the Purchasers (through the Agent)
therein that are created hereby, and each Purchaser shall at all times have a
valid and continuing undivided percentage ownership interest, which shall be a
first priority perfected security interest for purposes of Article 9 of the
applicable Uniform Commercial Code enforceable as such against creditors of and
purchasers from the Seller, in the Receivables and Collections to the extent of
its Purchase Interest then in effect. Other than the ownership or security
interest granted to the Agent pursuant to this Agreement, the Seller has not
pledged, assigned, sold or granted a security interest in, or otherwise
conveyed, the Receivables or the Collections. The Seller has not authorized the
filing of and is not aware of any financing statements against the Seller that
include a description of collateral covering the Receivables or the Collections
other than any financing statement relating to the security interest granted to
the Agent hereunder. The Seller has caused or will have caused, within ten days
after the date hereof, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under the applicable law
in order to perfect the conveyance of Receivables by Seller hereunder.

 

-14-



--------------------------------------------------------------------------------

(f) Accuracy of Information. The information furnished by the Seller, any Seller
Entity or any Affiliate of any such Person to the Agent or any Purchaser in
connection with any Transaction Document, or any transaction contemplated
thereby, taken as a whole, is true and accurate in all material respects (and is
not incomplete by omitting any information necessary to prevent such information
from being materially misleading).

 

(g) No Actions, Suits. Except for such proceedings as are described in the
Initial Collection Agent’s most recent Quarterly Report on Form 10-Q filed with
the Securities Exchange Commission, there are no actions, suits or other
proceedings (including matters relating to environmental liability) pending or
threatened against or affecting the Seller, any Seller Entity or any Subsidiary,
or any of their respective properties, that (i) have a reasonable likelihood of
an adverse outcome and, if adversely determined (individually or in the
aggregate), can reasonably be expected to have a material adverse effect on the
financial condition of the Seller or the Parent and its Subsidiaries, taken as a
whole, or on the collectibility of a material portion of the Receivables or
(ii) involve any Transaction Document or any transaction contemplated thereby.
None of the Seller, any Seller Entity or any Subsidiary is in default of any
contractual obligation or in violation of any order, rule or regulation of any
Governmental Authority, which default or violation is reasonably likely to have
a material adverse effect upon (i) the financial condition of the Seller, the
Seller Entities and the Subsidiaries taken as a whole or (ii) the collectibility
of a material portion of the Receivables.

 

(h) No Material Adverse Change. There has been no material adverse change since
December 31, 2000 in the collectibility of a material portion of the Receivables
or the (i) financial condition, business, operations or prospects of the Seller
or of the Parent and its Subsidiaries, taken as a whole, or (ii) ability of the
Seller or any Seller Entity to perform its obligations under any Transaction
Document.

 

(i) Accuracy of Exhibits; Lock-Box Arrangements. All information on Exhibits D-F
(listing offices and names of the Seller and the Originators and where they
maintain Records; the Subsidiaries; and Lock Boxes) is true and complete in all
material respects, subject to any changes permitted by, and notified to the
Agent in accordance with, Article V. None of the Seller’s or Originators’
locations (including without limitation their respective chief executive offices
and principal places of business) has changed within the past 12 months (or such
shorter period as the Seller has been in existence). Neither the Seller nor any
Originator has used any corporate, fictitious or trade name other than a name
set forth of Exhibit D. Exhibit D lists the federal employer identification
numbers of the Seller and the Originators. The Seller has delivered (or will
deliver within 30 days after the effective date of this Agreement) a copy of all
Lock-Box Agreements to the Agent. The Seller has not granted any interest in any
Lock-Box or Lock-Box Account to any Person other than the Agent and, upon
delivery to a Lock-Box Bank of the related Lock-Box Letter, the Agent will have
exclusive ownership and control of the Lock-Box Account at such Lock-Box Bank.

 

-15-



--------------------------------------------------------------------------------

(j) Sales by the Originators. Each sale by the Originators to the Seller of an
interest in Receivables and their Collections has been made in accordance with
the terms of the Purchase Agreement, including the payment by the Seller to the
Originators of the purchase price described in the Purchase Agreement. Each such
sale has been made for “reasonably equivalent value” (as such term is used in
Section 548 of the Bankruptcy Code) and not for or on account of “antecedent
debt” (as such term is used in Section 547 of the Bankruptcy Code) owed by the
Originators to the Seller.

 

(k) Eligible Receivables. Each Receivable listed on the Periodic Report as part
of the Eligible Receivables Balance was an Eligible Receivable as of the date of
such Periodic Report.

 

ARTICLE V

COVENANTS

 

Section 5.1. Covenants of the Seller. The Seller hereby covenants and agrees to
comply with the following covenants and agreements, unless the Agent (with the
consent of the Instructing Group) shall otherwise consent:

 

(a) Financial Reporting. The Seller will maintain a system of accounting
established and administered in accordance with GAAP and will furnish to the
Agent and each Purchaser:

 

(i) Annual Financial Statements. Within 90 days after each fiscal year of the
Parent, a copy of Parent’s annual audited financial statements (including a
consolidated balance sheet, consolidated statement of income and retained
earnings and statement of cash flows, with related footnotes) certified by
Arthur Andersen LLP or other independent certified public accountants of
national standing and prepared on a consolidated basis in conformity with GAAP;

 

(ii) Quarterly Financial Statements. Within 45 days after each (except the last)
fiscal quarter of each fiscal year of the Parent, copies of its unaudited
financial statements (including at least a consolidated balance sheet as of the
close of such quarter and statements of income and cash flows for the period
from the beginning of the fiscal year to the close of such quarter) certified by
a Designated Financial Officer and prepared in a manner consistent with the
financial statements described in part (A) of clause (i) of this Section 5.l(a);

 

(iii) Officer’s Certificate. Each time financial statements are furnished
pursuant to clause (i) or (ii) of this Section 5.1(a), a compliance certificate
(in substantially the form of Exhibit G) signed by a Designated Financial
Officer, dated the date of such financial statements;

 

(iv) Public Reports. Promptly upon becoming available, a copy of each report or
proxy statement filed by the Parent with the Securities Exchange Commission or
any securities exchange; and

 

-16-



--------------------------------------------------------------------------------

(v) Other Information. With reasonable promptness, such other information
(including non-financial information) as may be reasonably requested by the
Agent or any Purchaser (with a copy of such request to the Agent).

 

(b) Notices. Immediately upon becoming aware of any of the following the Seller
will notify the Agent and provide a description of:

 

(i) Potential Termination Events. The occurrence of any Potential Termination
Event;

 

(ii) Representations and Warranties. The failure of any representation or
warranty herein to be true (when made or at any time thereafter) in any material
respect;

 

(iii) Downgrading. The downgrading, withdrawal or suspension of any rating by
any rating agency of any indebtedness of any Seller Entity;

 

(iv) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding reasonably likely to be material to any Seller Entity or
the collectibility or quality of a material portion of the Receivables;

 

(v) Judgments. The entry of any judgment, award or decree against any Seller
Entity if the aggregate amount of all unsatisfied and unstayed judgments then
outstanding against the Seller, the Seller Entities and the Subsidiaries exceeds
$1,000,000 or the entry of a judgment, award or decree against the Seller; or

 

(vi) Changes in Business. Any change in the character of any Seller Entity’s
business that is reasonably expected to impair the collectibility or quality of
any material portion of the Receivables.

 

If the Agent receives such a notice, the Agent shall promptly give notice
thereof to each Purchaser.

 

(c) Conduct of Business. The Seller will perform all actions necessary to remain
duly incorporated, validly existing and in good standing in its jurisdiction of
incorporation and to maintain all requisite authority to conduct its business in
each jurisdiction in which it conducts business.

 

(d) Compliance with Laws. The Seller will comply with all laws, regulations,
judgments and other directions or orders imposed by any Governmental Authority
to which such Person or any Receivable, any Related Security or Collection may
be subject, except to the extent non-compliance will not have a material adverse
effect on (i) the collectibility of the Receivables, or (ii) the financial
condition, business or operations of Parent and its Subsidiaries, taken as a
whole.

 

(e) Furnishing Information and Inspection of Records. The Seller will furnish to
the Agent and the Purchasers such information concerning the Receivables and the
Related Security

 

-17-



--------------------------------------------------------------------------------

as the Agent or a Purchaser may reasonably request. The Seller will, and will
cause the Originators to, permit, at any time during regular business hours,
upon reasonable advance notice, the Agent or any Purchaser (or any
representatives thereof) (i) to examine and make copies of all Records, (ii) to
visit the offices and properties of the Seller and the Originators for the
purpose of examining the Records and (iii) to discuss matters relating hereto
with any of the Seller’s or the Originators’ officers, directors, employees or
independent public accountants having knowledge of such matters. Once during
each calendar year or at any time after the occurrence and during the
continuation of a Termination Event or a Potential Termination Event relating to
a Termination Event described in clause (f) of the definition thereof, the Agent
may (at the expense of the Seller) have an independent public accounting firm
conduct an audit of the Records or make test verifications of the Receivables
and Collections.

 

(f) Keeping Records. (i) The Seller will, and will cause the Originators to,
have and maintain (A) administrative and operating procedures (including an
ability to recreate Records if originals are destroyed), (B) adequate
facilities, personnel and equipment and (C) all Records and other information
necessary or advisable for collecting the Receivables (including Records
adequate to permit the immediate identification of each new Receivable and all
Collections of, and adjustments to, each existing Receivable). The Seller will
give the Agent prior notice of any material change in such administrative and
operating procedures.

 

(ii) The Seller will, (A) at all times from and after the date hereof, clearly
and conspicuously mark its computer and master data processing books and records
with a legend describing the Agent’s and the Purchasers’ interest in the
Receivables and the Collections and (B) upon the request of the Agent after a
Termination Event, so mark each contract relating to a Receivable and deliver to
the Agent all such contracts (including all multiple originals of such
contracts), with any appropriate endorsement or assignment, or segregate (from
all other receivables then owned or being serviced by the Seller) the
Receivables and all contracts relating to each Receivable and hold in trust and
safely keep such contracts so legended in separate filing cabinets or other
suitable containers at such locations as the Agent may specify.

 

(g) Perfection. (i) The Seller will, and will cause each Originator to, at its
expense, promptly execute and deliver all instruments and documents and take all
action necessary or reasonably requested by the Agent (including the execution
and filing of financing or continuation statements, amendments thereto or
assignments thereof) to enable the Agent to exercise and enforce all its rights
hereunder and to vest and maintain vested in the Agent a valid, first priority
perfected security interest in the Receivables, the Collections, the Related
Security, the Purchase Agreement, the Lock-Box Accounts and proceeds thereof
free and clear of any Adverse Claim (other than the Seller’s interest therein).
The Agent will be permitted to sign and file any continuation statements,
amendments thereto and assignments thereof without the Seller’s signature.

 

(ii) The Seller will, and will cause each Originator to, only change its name,
identity structure or relocate its jurisdiction of organization or chief
executive office or the Records following thirty (30) days advance written
notice to the Agent and the delivery to the Agent of all financing statements,
instruments and other documents (including direction letters) requested by the
Agent.

 

-18-



--------------------------------------------------------------------------------

(iii) Each of the Seller and each Originator (other than the Canadian
Originators) will at all times maintain its chief executive offices and each
Originator will maintain its jurisdiction of organization within a jurisdiction
in the USA in which Article 9 of the UCC is in effect. The Canadian Originators
will maintain their jurisdictions of organization and chief executive offices in
the Province of Canada in which they are currently located. If the Seller or any
Originator moves its chief executive office to a location that imposes Taxes,
fees or other charges to perfect the Agent’s and the Purchasers’ interests
hereunder or the Seller’s interests under the Purchase Agreement, the Seller
will pay all such amounts and any other costs and expenses incurred in order to
maintain the enforceability of the Transaction Documents, the Sold Interest and
the interests of the Agent and the Purchasers in the Receivables, the Related
Security, Collections, Purchase Agreement and Lock-Box Accounts.

 

(h) Performance of Duties. The Seller will perform its respective duties or
obligations in accordance with the provisions of each of the Transaction
Documents. The Seller (at its expense) will (i) fully and timely perform in all
material respects all agreements required to be observed by it in connection
with each Receivable, (ii) comply in all material respects with the Credit and
Collection Policy, and (iii) refrain from any action that may materially impair
the rights of the Agent or the Purchasers in the Receivables, the Related
Security, Collections, Purchase Agreement or Lock-Box Accounts.

 

(i) Payments on Receivables, Accounts. The Seller will at all times instruct all
Obligors to deliver payments on the Receivables (including Deemed Collections)
to a Lock-Box or Lock-Box Account. If any such payments or other Collections are
received by the Seller or any Originator, it shall hold such payments in trust
for the benefit of the Agent and the Purchasers and promptly (but in any event
within two Business Days after receipt) remit such funds into a Lock-Box
Account. The Seller will cause each Lock-Box Bank to comply with the terms of
each applicable Lock-Box Letter. The Seller will not permit the funds of any
Affiliate to be deposited into any Lock-Box Account. If such funds are
nevertheless deposited into any Lock-Box Account, the Seller will promptly
identify and separate such funds for segregation. The Seller will not commingle
Collections or other funds to which the Agent or any Purchaser is entitled with
any other funds. The Seller shall only add, and shall only permit the
Originators to add, a Lock-Box Bank, Lock-Box, or Lock-Box Account to those
listed on Exhibit E if the Agent has received notice of and has consented to
such addition, a copy of any new Lock-Box Agreement and an executed and
acknowledged copy of a Lock-Box Letter substantially in the form of Exhibit F
(with such changes as are acceptable to the Agent) from any new Lock-Box Bank.
The Seller shall only terminate a Lock-Box Bank or Lock-Box, or close a Lock-Box
Account, upon 30 days advance notice to the Agent.

 

(j) Sales and Adverse Claims Relating to Receivables. Except as otherwise
provided herein, the Seller will not (by operation of law or otherwise) dispose
of or otherwise transfer, or create or suffer to exist any Adverse Claim upon,
any Receivable or any proceeds thereof.

 

(k) Extension or Amendment of Receivables. Except as otherwise permitted in
Section 3.2(b) and then subject to Section 1.5, the Seller will not extend,
amend, rescind or cancel any Receivable.

 

-19-



--------------------------------------------------------------------------------

(l) Change in Business or Credit and Collection Policy. The Seller will not make
any material change in the character of its business and will not make any
material adverse change to the Credit and Collection Policy.

 

(m) Certain Agreements. The Seller will not amend, modify, waive, revoke or
terminate any Transaction Document to which it is a party or any provision of
Seller’s certificate of incorporation or by laws.

 

(n) Other Business. The Seller will not: (i) engage in any business other than
the transactions contemplated by the Transaction Documents, (ii) create, incur
or permit to exist any Debt of any kind (or cause or permit to be issued for its
account any letters of credit or bankers’ acceptances) other than pursuant to
this Agreement or the Subordinated Notes, or (iii) form any Subsidiary or make
any investments in any other Person; provided, however, that the Seller shall be
permitted to incur minimal obligations to the extent necessary for the
day-to-day operations of the Seller (such as expenses for stationery, audits,
maintenance of legal status, etc.).

 

(o) Nonconsolidation. The Seller will operate in such a manner that the separate
corporate existence of the Seller and each Seller Entity and Affiliate thereof
would not be disregarded in the event of the bankruptcy or insolvency of any
Seller Entity and Affiliate thereof and, without limiting the generality of the
foregoing:

 

(i) the Seller will not engage in any activity other than those activities
expressly permitted under the Seller’s organizational documents and the
Transaction Documents, nor will the Seller enter into any agreement other than
this Agreement, the other Transaction Documents to which it is a party and, with
the prior written consent of the Agent, any other agreement necessary to carry
out more effectively the provisions and purposes hereof or thereof;

 

(ii) the Seller will maintain a business office separate from that of each of
the Seller Entities and the Affiliates thereof (which office may be located
within the physical premises of the Parent pursuant to an arms’ length
agreement);

 

(iii) the Seller will cause the financial statements and books and records of
the Seller to reflect the separate corporate existence of the Seller;

 

(iv) the Seller will not, except as otherwise expressly permitted hereunder,
under the other Transaction Documents and under the Seller’s organizational
documents, authorize any Seller Entity or Affiliate thereof to (A) pay the
Seller’s expenses, (B) guarantee the Seller’s obligations, or (C) advance funds
to the Seller for the payment of expenses or otherwise except that Parent may
make contributions to the capital of Seller; and

 

(v) the Seller will not act as agent for any Seller Entity or Affiliate, but
instead will present itself to the public as a corporation separate from each
such Person and independently engaged in the business of purchasing and
financing Receivables.

 

-20-



--------------------------------------------------------------------------------

(p) Mergers, Consolidations and Acquisitions. The Seller will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or purchase, lease or otherwise acquire (in one transaction
or a series of transactions) all or substantially all of the assets of any other
Person (whether directly by purchase, lease or other acquisition of all or
substantially all of the assets of such Person or indirectly by purchase or
other acquisition of all or substantially all of the capital stock of such other
Person) other than the acquisition of the Receivables and Related Security
pursuant to the Purchase Agreement.

 

(q) Payments on Subordinated Notes. Subject to the provisions of Section 9 of
each Subordinated Note, the Seller may make payments on the Subordinated Notes
at any time from Collections not comprising part of the Sold Interest in
Collections. Subject to the provisions of Section 9 of the Subordinated Notes,
the Seller may make payments on the Subordinated Notes from Collections
comprising part of the Sold Interest in Collections, but only after paying
(i) all amounts due to the Agent and Purchasers hereunder on or prior to the
immediately succeeding Settlement Date, if such payments on the Subordinated
Notes are to be made prior to the occurrence of a Termination Event (or
Potential Termination Event described in clause (b) or (e) of the definition of
Termination Event), or, (ii) after paying all amounts owing (whether or not due)
to the Agent and the Purchasers hereunder if such payments on the Subordinated
Notes are to be made after the occurrence of a Termination Event (or after the
occurrence of a Potential Termination Event described in clause (b) or (e) of
the definition of Termination Event.

 

(r) Credit and Collection Policy. On or prior to April 21, 2002, the Seller
shall deliver to the Agent written credit and collection policies and practices
with respect to the Receivables in form and substance reasonably satisfactory to
the Agent.

 

ARTICLE VI

INDEMNIFICATION

 

Section 6.1. Indemnities by the Seller. Without limiting any other rights any
Person may have hereunder or under applicable law, the Seller hereby indemnifies
and holds harmless, on an after-Tax basis, the Agent and each Purchaser and
their respective officers, directors, agents and employees (each an “Indemnified
Party”) from and against any and all damages, losses, claims, liabilities,
penalties, Taxes, costs and expenses (including attorneys’ fees and court costs)
(all of the foregoing collectively, the “Indemnified Losses”) at any time
imposed on or incurred by any Indemnified Party arising out of or otherwise
relating to any Transaction Document, the transactions contemplated thereby or
any action taken or omitted by any of the Indemnified Parties (including any
action taken by the Agent as attorney-in-fact for the Seller pursuant to
Section 3.5(b)), whether arising by reason of the acts to be performed by the
Seller hereunder or otherwise, excluding only Indemnified Losses to the extent
(a) a final judgment of a court of competent jurisdiction holds such Indemnified
Losses resulted from gross negligence or willful misconduct of the Indemnified
Party seeking indemnification, (b) due to the credit risk of the Obligor and for
which reimbursement would constitute recourse to the Seller or the Collection
Agent for uncollectible Receivables, or (c) such Indemnified Losses include
Taxes on, or measured by, the overall net income of the Agent or any Purchaser
computed in accordance with the Intended Tax Characterization. Without limiting
the foregoing indemnification, but subject

 

-21-



--------------------------------------------------------------------------------

to the limitations set forth in clauses (a), (b) and (c) of the previous
sentence, the Seller shall indemnify each Indemnified Party for Indemnified
Losses relating to or resulting from:

 

(i) any representation or warranty made by the Seller (or any employee or agent
of the Seller) under or in connection with this Agreement, any Periodic Report
or any other information or report delivered by the Seller, any Seller Entity or
the Collection Agent pursuant hereto, which shall have been false or incorrect
in any material respect when made or deemed made;

 

(ii) the failure by the Seller to comply with any applicable law, rule or
regulation related to any Receivable, or the nonconformity of any Receivable
with any such applicable law, rule or regulation or the failure by the Seller to
satisfy any of its obligations under any Transaction Document;

 

(iii) the failure of the Seller to vest and maintain vested in the Agent, for
the benefit of the Purchasers, a perfected ownership or security interest in the
Sold Interest and the property conveyed pursuant to Section 1.1 and Section 1.8,
free and clear of any Adverse Claim;

 

(iv) any commingling of funds to which the Agent or any Purchaser is entitled
hereunder with any other funds;

 

(v) any failure of a Lock-Box Bank to comply with the terms of the applicable
Lock-Box Letter;

 

(vi) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable, or any other
claim resulting from the sale or lease of goods or the rendering of services
related to such Receivable or the furnishing or failure to furnish any such
goods or services or other similar claim or defense not arising from the
financial inability of any Obligor to pay undisputed indebtedness;

 

(vii) any failure of the Seller to perform its duties or obligations in
accordance with the provisions of this Agreement or any other Transaction
Document to which it is a party;

 

(viii) any action taken by the Agent as attorney-in-fact for the Seller pursuant
to Section 3.5(b); or

 

(ix) any environmental liability claim, products liability claim or personal
injury or property damage suit or other similar or related claim or action of
whatever sort, arising out of or in connection with any Receivable or any other
suit, claim or action of whatever sort relating to any of the Transaction
Documents.

 

Section 6.2. Increased Cost and Reduced Return. If the adoption after the date
hereof of any applicable law, rule or regulation, or any change therein after
the date hereof, or any change

 

-22-



--------------------------------------------------------------------------------

after the date hereof in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Windmill Funding Source, the Agent or any
Purchaser (collectively, the “Funding Parties”) with any request or directive
(whether or not having the force of law) issued after the date hereof of any
such Governmental Authority (a “Regulatory Change”) (a) subjects any Funding
Party to any additional charge or withholding on or in connection with a Funding
Agreement or this Agreement (collectively, the “Funding Documents”) or any
Receivable, (b) changes the basis of taxation of payments to any of the Funding
Parties of any amounts payable under any of the Funding Documents, other than
any Taxes imposed on or measured by the net income of the Funding Party,
(c) imposes, modifies or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or any credit extended by, any of the Funding Parties,
(d) has the effect of reducing the rate of return on such Funding Party’s
capital to a level below that which such Funding Party could have achieved but
for such adoption, change or compliance (taking into consideration such Funding
Party’s policies concerning capital adequacy) or (e) imposes any other
condition, and the result of any of the foregoing is (x) to impose a cost on, or
increase the cost to, any Funding Party of its commitment under any Funding
Document or of purchasing, maintaining or funding any interest acquired under
any Funding Document, (y) to reduce the amount of any sum received or receivable
by, or to reduce the rate of return of, any Funding Party under any Funding
Document or (z) to require any payment calculated by reference to the amount of
interests held or amounts received by it hereunder, then, upon demand by the
Agent, the Seller shall pay to the Agent for the account of the Person such
additional amounts as will compensate the Agent or such Purchaser (or, in the
case of Windmill, will enable Windmill to compensate any Windmill Funding
Source) for such increased cost or reduction. Notwithstanding the foregoing, the
Seller shall only be obligated to a Windmill Funding Source under this Section
to the extent Windmill is obligated to reimburse the Windmill Funding Source for
the applicable amount (it being understood that any limitations on recourse to
Windmill for such amounts do not limit Windmill’s obligations for purposes of
this Section) pursuant to the terms of a Funding Agreement.

 

Section 6.3. Other Costs and Expenses. The Seller shall pay to the Agent on
demand all reasonable costs and expenses in connection with (a) the preparation,
execution, delivery and administration (including amendments of any provision)
of the Transaction Documents, (b) the sale of the Sold Interest, (c) the
perfection of the Agent’s rights in the Receivables and Collections, (d) the
enforcement by the Agent or the Purchasers of the obligations of the Seller
under the Transaction Documents or of any Obligor under a Receivable and (e) the
maintenance by the Agent of the Lock-Boxes and Lock-Box Accounts, including
fees, costs and expenses of legal counsel for the Agent relating to any of the
foregoing or, to advising the Agent and any Purchaser about its rights and
remedies under any Transaction Document and all costs and expenses (including
counsel fees and expenses) of the Agent and each Purchaser in connection with
the enforcement of the Transaction Documents and in connection with the
administration of the Transaction Documents following a Termination Event. The
Seller shall reimburse the Agent and Windmill for the cost of the Agent’s or
Windmill’s auditors (which may be employees of such Person) auditing the books,
records and procedures of the Seller, provided however that the Seller shall
only be responsible for the cost of (i) one such audit per calendar year prior
to the occurrence of a

 

-23-



--------------------------------------------------------------------------------

Termination Event, and (ii) the costs of all such audits after the occurrence of
a Termination Event. Except as limited above, the Seller shall reimburse
Windmill on demand for all other costs and expenses incurred by Windmill to the
extent attributable to implementing the Transaction Documents or the
transactions contemplated thereby, including the cost of the Rating Agencies
confirming that the execution, delivery, and performance of the Transaction
Documents will not adversely affect the Ratings.

 

Section 6.4. Withholding Taxes. (a) All payments made by the Seller hereunder
shall be made without withholding for or on account of any present or future
taxes (other than overall net income taxes on the recipient) imposed by the
United States or Canada or any political subdivision or taxing authority
thereof. If any such withholding is so required, the Seller shall make the
withholding, pay the amount withheld to the appropriate authority before
penalties attach thereto or interest accrues thereon and pay such additional
amount as may be necessary to ensure that the net amount actually received by
each Purchaser and the Agent free and clear of such taxes (including such taxes
on such additional amount) is equal to the amount that Purchaser or the Agent
(as the case may be) would have received had such withholding not been made;
provided, however, that no such additional amounts shall be payable in respect
of (i) any Taxes imposed on the net income of the Agent or Purchaser or
franchise taxes imposed on the Agent or Purchaser by the jurisdiction under
which the laws of which the Agent or Purchaser is organized or has its principal
place of business or where it purchased its Purchase Interest or (ii) any Taxes
imposed by reason of the Agent’s or Purchaser’s failure to comply with the
provisions of Section 6.4(b). If the Seller pays any such taxes, penalties or
interest, it shall deliver official tax receipts evidencing that payment or
certified copies thereof to the Purchaser or Agent on whose account such
withholding was made (with a copy to the Agent if not the recipient of the
original) promptly after the Seller’s receipt thereof.

 

(b) (i) Before the first date on which any amount is payable hereunder for the
account of any Purchaser not incorporated under the laws of the USA such
Purchaser shall deliver to the Seller and the Agent each two (2) duly executed
and completed originals of United States Internal Revenue Service Form W-8BEN or
W-8ECI (or successor applicable form) certifying that such Purchaser is entitled
to receive payments hereunder without deduction or withholding of any United
States federal income taxes. Each such Purchaser shall replace or update such
forms when necessary to maintain any applicable exemption and as requested by
the Agent or the Seller. Before the first date on which any amount is payable
hereunder for the account of any Purchaser incorporated under the laws of the
USA such Purchaser shall deliver to the Seller and the Agent each two (2) duly
executed and completed originals of United States Internal Revenue Service Form
W-9 (or successor applicable form) certifying that such Purchaser is entitled to
receive payments hereunder without deduction or withholding of any United States
federal income taxes. Each such Purchaser shall replace or update such forms
when necessary to maintain any applicable exemption and as requested by the
Agent or the Seller.

 

(ii) The Purchaser agrees to comply, before the first date on which any amount
is payable hereunder, with any certification, identification, documentation,
reporting or other similar requirement if such compliance is required by law,
regulation, administrative practice or an applicable treaty as a precondition to
exemption from, or reduction in the rate of, deduction or withholding of any
taxes for which the Seller is required to pay additional amounts pursuant to
Section 6.4(a) hereof.

 

-24-



--------------------------------------------------------------------------------

Section 6.5. Payments and Allocations. If any Person seeks compensation pursuant
to this Article VI, such Person shall deliver to the Seller and the Agent a
certificate setting forth the amount due to such Person, a description of the
circumstance giving rise thereto and the basis of the calculations of such
amount. Absent error, the Seller shall pay to the Agent (for the account of such
Person) the amount shown as due on any such certificate within 10 Business Days
after receipt of the notice.

 

ARTICLE VII

CONDITIONS PRECEDENT

 

Section 7.1. Conditions to Closing. This Agreement shall become effective on the
first date all conditions in this Section 7.1 are satisfied. On or before such
date, the Seller shall deliver to the Agent the following documents in form,
substance and quantity acceptable to the Agent:

 

(a) A certificate of the Secretary of each of the Seller and each Seller Entity
certifying (i) the resolutions of the Seller’s and each Seller Entity’s board of
directors approving each Transaction Document to which it is a party, (ii) the
name, signature, and authority of each officer who executes on the Seller’s or
any Seller Entity’s behalf a Transaction Document (on which certificate the
Agent and each Purchaser may conclusively rely until a revised certificate is
received), (iii) the Seller’s and each Seller Entity’s certificate or articles
of incorporation, certified by the Secretary of State of its state of
incorporation, (iv) a copy of the Seller’s and each Seller Entity’s by-laws and
(v) good standing certificates issued by the Secretaries of State of each
jurisdiction where the Seller or any Seller Entity has material operations.

 

(b) All instruments and other documents required, or deemed desirable by the
Agent, to perfect the Agent’s first priority interest in the Receivables,
Collections, the Purchase Agreement and the Lock-Box Accounts in all appropriate
jurisdictions.

 

(c) UCC search reports (and equivalent reports for the Canadian Originators)
from all jurisdictions the Agent requests.

 

(d) Executed copies of (i) all consents and authorizations necessary in
connection with the Transaction Documents, (ii) a Periodic Report covering the
Settlement Period ended November 30, 2001 and (iii) each Transaction Document.

 

(e) Favorable opinions of counsel to the Seller and each Seller Entity covering
such matters as Windmill or the Agent may request.

 

(f) Such other approvals, opinions or documents as the Agent or Windmill may
request.

 

(g) All legal matters related to the Purchase are satisfactory to the
Purchasers.

 

-25-



--------------------------------------------------------------------------------

Section 7.2. Conditions to Each Purchase. The obligation of each Committed
Purchaser to make any Purchase, and the right of the Seller to request or accept
any Purchase, are subject to the conditions (and each Purchase shall evidence
the Seller’s representation and warranty that clauses (a)-(e) of this
Section 7.2 have been satisfied) that on the date of such Purchase before and
after giving effect to the Purchase:

 

(a) no Potential Termination Event (or in the case of a Reinvestment Purchase, a
Termination Event) shall then exist or shall occur as a result of the Purchase;

 

(b) the Liquidity Termination Date has not occurred;

 

(c) after giving effect to the application of the proceeds of such Purchase,
(x) the outstanding Matured Aggregate Investment would not exceed the Aggregate
Commitment and (y) the outstanding Aggregate Investment would not exceed the
Purchase Limit;

 

(d) the representations and warranties of the Seller, the Originator and the
Collection Agent contained herein or in any other Transaction Document are true
and correct in all material respects on and as of such date (except to the
extent such representations and warranties relate solely to an earlier date and
then are true and correct as of such earlier date); and

 

(e) each of the Seller and each Seller Entity is in full compliance with the
Transaction Documents (including all covenants and agreements in Article V).

 

Nothing in this Section 7.2 limits the obligations of each Committed Purchaser
to Windmill (including the Transfer Agreement).

 

ARTICLE VIII

THE AGENT

 

Section 8.1. Appointment and Authorization. Each Purchaser hereby irrevocably
designates and appoints ABN AMRO Bank N.V. as the “Agent” under the Transaction
Documents and authorizes the Agent to take such actions and to exercise such
powers as are delegated to the Agent thereby and to exercise such other powers
as are reasonably incidental thereto. The Agent shall hold, in its name, for the
benefit of each Purchaser, the Purchase Interest of the Purchaser. The Agent
shall not have any duties other than those expressly set forth in the
Transaction Documents or any fiduciary relationship with any Purchaser, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Agent. The Agent does not assume, nor shall it
be deemed to have assumed, any obligation to, or relationship of trust or agency
with, the Seller. Notwithstanding any provision of this Agreement or any other
Transaction Document, in no event shall the Agent ever be required to take any
action which exposes the Agent to personal liability or which is contrary to the
provision of any Transaction Document or applicable law.

 

-26-



--------------------------------------------------------------------------------

Section 8.2. Delegation of Duties. The Agent may execute any of its duties
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

Section 8.3. Exculpatory Provisions. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to any Purchaser for any action
taken or omitted (i) with the consent or at the direction of the Instructing
Group or (ii) in the absence of such Person’s gross negligence or willful
misconduct. The Agent shall not be responsible to any Purchaser or other Person
for (i) any recitals, representations, warranties or other statements made by
the Seller, any Seller Entity or any of their Affiliates, (ii) the value,
validity, effectiveness, genuineness, enforceability or sufficiency of any
Transaction Document, (iii) any failure of the Seller, any Seller Entity or any
of their Affiliates to perform any obligation or (iv) the satisfaction of any
condition specified in Article VII. The Agent shall not have any obligation to
any Purchaser to ascertain or inquire about the observance or performance of any
agreement contained in any Transaction Document or to inspect the properties,
books or records of the Seller, any Seller Entity or any of their Affiliates.

 

Section 8.4. Reliance by Agent. The Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document, other writing
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person and upon advice and statements of
legal counsel (including counsel to the Seller), independent accountants and
other experts selected by the Agent. The Agent shall in all cases be fully
justified in failing or refusing to take any action under any Transaction
Document unless it shall first receive such advice or concurrence of the
Purchasers, and assurance of its indemnification, as it deems appropriate.

 

Section 8.5. Assumed Payments. Unless the Agent shall have received notice from
the applicable Purchaser before the date of any Incremental Purchase that such
Purchaser will not make available to the Agent the amount it is scheduled to
remit as part of such Incremental Purchase, the Agent may assume such Purchaser
has made such amount available to the Agent when due (an “Assumed Payment”) and,
in reliance upon such assumption, the Agent may (but shall have no obligation
to) make available such amount to the appropriate Person. If and to the extent
that any Purchaser shall not have made its Assumed Payment available to the
Agent, such Purchaser and the Seller hereby agrees to pay the Agent forthwith on
demand such unpaid portion of such Assumed Payment up to the amount of funds
actually paid by the Agent, together with interest thereon for each day from the
date of such payment by the Agent until the date the requisite amount is repaid
to the Agent, at a rate per annum equal to the Federal Funds Rate plus 2%.

 

Section 8.6. Notice of Termination Events. The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Potential Termination Event unless
the Agent has received notice from any Purchaser or the Seller stating that a
Potential Termination Event has occurred hereunder and describing such Potential
Termination Event. The Agent shall take such action concerning a Potential
Termination Event as may be directed by the Instructing Group (or, if required
for such action, all of the Purchasers), but until the Agent receives such
directions the

 

-27-



--------------------------------------------------------------------------------

Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, as the Agent deems advisable and in the best interests of
the Purchasers.

 

Section 8.7. Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither the Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including any review of the affairs of the Seller or any Seller Entity,
shall be deemed to constitute any representation or warranty by the Agent. Each
Purchaser represents and warrants to the Agent that, independently and without
reliance upon the Agent or any other Purchaser and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Seller,
the Seller Entities, and the Receivables and its own decision to enter into this
Agreement and to take, or omit, action under any Transaction Document. The Agent
shall deliver each month to any Purchaser that so requests a copy of the
Periodic Report(s) received covering the preceding Settlement Period. Except for
items specifically required to be delivered hereunder, the Agent shall not have
any duty or responsibility to provide any Purchaser with any information
concerning the Seller, any Seller Entity or any of their Affiliates that comes
into the possession of the Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

 

Section 8.8. Agent and Affiliates. The Agent and its Affiliates may extend
credit to, accept deposits from and generally engage in any kind of business
with the Seller, any Seller Entity or any of their Affiliates and, in its role
as a Committed Purchaser, ABN AMRO may exercise or refrain from exercising its
rights and powers as if it were not the Agent. The parties acknowledge that ABN
AMRO acts as agent for Windmill and subagent for Windmill’s management company
in various capacities, as well as providing credit facilities and other support
for Windmill not contained in the Transaction Documents.

 

Section 8.9. Indemnification. Each Committed Purchaser shall indemnify and hold
harmless the Agent and its officers, directors, employees, representatives and
agents (to the extent not reimbursed by the Seller or any Seller Entity and
without limiting the obligation of the Seller or any Seller Entity to do so),
ratably in accordance with its Ratable Share from and against any and all
liabilities, obligations, losses, damages, penalties, judgments, settlements,
costs, expenses and disbursements of any kind whatsoever (including in
connection with any investigative or threatened proceeding, whether or not the
Agent or such Person shall be designated a party thereto) that may at any time
be imposed on, incurred by or asserted against the Agent or such Person as a
result of, or related to, any of the transactions contemplated by the
Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses or disbursements resulting solely from
the gross negligence or willful misconduct of the Agent or such Person as
finally determined by a court of competent jurisdiction).

 

Section 8.10. Successor Agent. The Agent may, upon at least five (5) days notice
to the Seller and each Purchaser, resign as Agent. Such resignation shall not
become effective until a successor agent is appointed by an Instructing Group
and has accepted such appointment. Upon

 

-28-



--------------------------------------------------------------------------------

such acceptance of its appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations under the Transaction Documents. After any retiring
Agent’s resignation hereunder, the provisions of Article VI and this Article
VIII shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Agent.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.1. Termination. Windmill shall cease to be a party hereto when the
Windmill Termination Date has occurred, Windmill holds no Investment and all
amounts payable to it hereunder have been indefeasibly paid in full. This
Agreement shall terminate following the Liquidity Termination Date when no
Investment is held by a Purchaser and all other amounts payable hereunder have
been indefeasibly paid in full, but the rights and remedies of the Agent and
each Purchaser under Article VI and Section 8.9 shall survive such termination.

 

Section 9.2. Notices. Unless otherwise specified, all notices and other
communications hereunder shall be in writing (including by telecopier or other
facsimile communication), given to the appropriate Person at its address or
telecopy number set forth on the signature pages hereof or at such other address
or telecopy number as such Person may specify, and effective when received at
the address specified by such Person. Each party hereto, however, authorizes the
Agent to act on telephone notices of Purchases and Discount Rate and Tranche
Period selections from any person the Agent in good faith believes to be acting
on behalf of the relevant party and, at the Agent’s option, to tape record any
such telephone conversation. Each party hereto agrees to deliver promptly a
confirmation of each telephone notice given or received by such party (signed by
an authorized officer of such party), but the absence of such confirmation shall
not affect the validity of the telephone notice. The number of days for any
advance notice required hereunder may be waived (orally or in writing) by the
Person receiving such notice.

 

Section 9.3. Payments and Computations. Notwithstanding anything herein to the
contrary, any amounts to be paid or transferred by the Seller or the Collection
Agent to, or for the benefit of, any Purchaser or any other Person shall be paid
or transferred to the Agent (for the benefit of such Purchaser or other Person).
The Agent shall promptly (and, if reasonably practicable, on the day it receives
such amounts) forward each such amount to the Person entitled thereto and such
Person shall apply the amount in accordance herewith. All amounts to be paid or
deposited hereunder shall be paid or transferred on the day when due in
immediately available Dollars (and, if due from the Seller or Collection Agent,
by 11:00 a.m. (Chicago time), with amounts received after such time being deemed
paid on the Business Day following such receipt). The Seller hereby authorizes
the Agent to debit the Seller Account for application to any amounts owed by the
Seller hereunder. The Seller shall, to the extent permitted by law, pay to the
Agent upon demand, for the account of the applicable Person, interest on all
amounts not paid or transferred by the Seller or the Collection Agent when due
hereunder at a rate equal to the Prime Rate plus 2%, calculated from the date
any such amount became due until the date paid in full. Any payment or other
transfer of funds scheduled to be made on a day that is not a Business

 

-29-



--------------------------------------------------------------------------------

Day shall be made on the next Business Day, and any Discount Rate or interest
rate accruing on such amount to be paid or transferred shall continue to accrue
to such next Business Day. All computations of interest, fees, Discount and
Funding Charges shall be calculated for the actual days elapsed based on a 360
day year.

 

Section 9.4. Sharing of Recoveries. Each Purchaser agrees that if it receives
any recovery, through set-off, judicial action or otherwise, on any amount
payable or recoverable hereunder in a greater proportion than should have been
received hereunder or otherwise inconsistent with the provisions hereof, then
the recipient of such recovery shall purchase for cash an interest in amounts
owing to the other Purchasers (as return of Investment or otherwise), without
representation or warranty except for the representation and warranty that such
interest is being sold by each such other Purchaser free and clear of any
Adverse Claim created or granted by such other Purchaser, in the amount
necessary to create proportional participation by the Purchasers in such
recovery (as if such recovery were distributed pursuant to Section 2.3). If all
or any portion of such amount is thereafter recovered from the recipient, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

 

Section 9.5. Right of Setoff. During a Termination Event, each Purchaser is
hereby authorized (in addition to any other rights it may have) to setoff,
appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any deposits and any other indebtedness held
or owing by such Purchaser (including by any branches or agencies of such
Purchaser) to, or for the account of, the Seller against amounts owing by the
Seller hereunder (even if contingent or unmatured).

 

Section 9.6. Amendments. Except as otherwise expressly provided herein, no
amendment or waiver hereof shall be effective unless signed by the Seller and
the Instructing Group. In addition, no amendment of any Transaction Document
shall, without the consent of (a) all the Committed Purchasers, (i) extend the
Liquidity Termination Date or the date of any payment or transfer of Collections
by the Seller to the Collection Agent or by the Collection Agent to the Agent,
(ii) reduce the rate or extend the time of payment of Discount for any
Eurodollar Tranche or Prime Tranche, (iii) reduce or extend the time of payment
of any fee payable to the Committed Purchasers, (iv) except as provided herein,
release, transfer or modify any Committed Purchaser’s Purchase Interest or
change any Commitment, (v) amend the definition of Required Committed
Purchasers, Instructing Group, Termination Event or Section 1.1, 1.2, 1.5, 2.1,
2.2, 2.3, 7.2 or 9.6, Article VI, or any provision of the Limited Guaranty,
(vi) consent to the assignment or transfer by the Seller or the Originators of
any interest in the Receivables other than transfers under the Transaction
Documents or permit any Seller Entity to transfer any of its obligations under
any Transaction Document except as expressly contemplated by the terms of the
Transaction Documents, or (vii) amend any defined term relevant to the
restrictions in clauses (i) through (vi) in a manner which would circumvent the
intention of such restrictions or (b) the Agent, amend any provision hereof if
the effect thereof is to affect the indemnities to, or the rights or duties of,
the Agent or to reduce any fee payable for the Agent’s own account.
Notwithstanding the foregoing, the amount of any fee or other payment due and
payable from the Seller to the Agent (for its own account) or Windmill may be
changed or otherwise adjusted solely with the consent of the Seller and the
party to which

 

-30-



--------------------------------------------------------------------------------

such payment is payable. Any amendment hereof shall apply to each Purchaser
equally and shall be binding upon the Seller, the Purchasers and the Agent.

 

Section 9.7. Waivers. No failure or delay of the Agent or any Purchaser in
exercising any power, right, privilege or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right, privilege or remedy preclude any other or further exercise thereof or the
exercise of any other power, right, privilege or remedy. Any waiver hereof shall
be effective only in the specific instance and for the specific purpose for
which such waiver was given. After any waiver, the Seller, the Purchasers and
the Agent shall be restored to their former position and rights and any
Potential Termination Event waived shall be deemed to be cured and not
continuing, but no such waiver shall extend to (or impair any right consequent
upon) any subsequent or other Potential Termination Event. Any additional
Discount that has accrued after a Termination Event before the execution of a
waiver thereof, solely as a result of the occurrence of such Termination Event,
may be waived by the Agent at the direction of the Purchaser entitled thereto
or, in the case of Discount owing to the Committed Purchasers, of the Required
Committed Purchasers.

 

Section 9.8. Successors and Assigns; Participations; Assignments.

 

(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Except as otherwise provided herein, the Seller may not assign or transfer any
of its rights or delegate any of its duties without the prior consent of the
Agent and the Purchasers.

 

(b) Participations. Any Purchaser may sell to one or more Persons (each a
“Participant”) participating interests in the interests of such Purchaser
hereunder and under the Transfer Agreement. Such Purchaser shall remain solely
responsible for performing its obligations hereunder, and the Seller and the
Agent shall continue to deal solely and directly with such Purchaser in
connection with such Purchaser’s rights and obligations hereunder and under the
Transfer Agreement. Each Participant shall be entitled to the benefits of
Article VI and shall have the right of setoff through its participation in
amounts owing hereunder and under the Transfer Agreement to the same extent as
if it were a Purchaser hereunder and under the Transfer Agreement, which right
of setoff is subject to such Participant’s obligation to share with the
Purchasers as provided in Section 9.4. A Purchaser shall not agree with a
Participant to restrict such Purchaser’s right to agree to any amendment hereto
or to the Transfer Agreement, except amendments described in clause (a) of
Section 9.6.

 

(c) Assignments by Committed Purchasers. Any Committed Purchaser may assign to
one or more financial institutions (“Purchasing Committed Purchasers”),
acceptable to the Agent in its sole discretion, any portion of its Commitment as
a Committed Purchaser hereunder and under the Transfer Agreement and Purchase
Interest pursuant to a supplement hereto and to the Transfer Agreement (a
“Transfer Supplement”) in form satisfactory to the Agent executed by each such
Purchasing Committed Purchaser, such selling Committed Purchaser and the Agent.
Prior to the occurrence of a Termination Event, any such assignment shall
require the prior written consent of the Seller which shall not be unreasonably
withheld. Any such assignment by a Committed Purchaser must be for an amount of
at least Five Million Dollars. Each Purchasing

 

-31-



--------------------------------------------------------------------------------

Committed Purchaser shall pay a fee of Three Thousand Dollars to the Agent. Any
partial assignment shall be an assignment of an identical percentage of such
selling Committed Purchaser’s Investment and its Commitment as a Committed
Purchaser hereunder and under the Transfer Agreement. Upon the execution and
delivery to the Agent of the Transfer Supplement and payment by the Purchasing
Committed Purchaser to the selling Committed Purchaser of the agreed purchase
price, such selling Committed Purchaser shall be released from its obligations
hereunder and under the Transfer Agreement to the extent of such assignment and
such Purchasing Committed Purchaser shall for all purposes be a Committed
Purchaser party hereto and shall have all the rights and obligations of a
Committed Purchaser hereunder to the same extent as if it were an original party
hereto and to the Transfer Agreement with a Commitment as a Committed Purchaser,
any Investment and any related Assigned Windmill Settlement described in the
Transfer Supplement.

 

(d) Replaceable Committed Purchasers. If any Committed Purchaser other than ABN
AMRO (a “Replaceable Committed Purchaser”) shall (i) petition the Seller for any
amounts under Section 6.2 or (ii) have a short-term debt rating lower than the
“A-1” by S&P and “P-1” by Moody’s, the Seller or Windmill may designate a
replacement financial institution (a “Replacement Committed Purchaser”)
reasonably acceptable to the Agent and, prior to the occurrence of a Termination
Event, consented to by the Seller (which consent shall not be unreasonably
withheld) to which such Replaceable Committed Purchaser shall, subject to its
receipt of an amount equal to its Investment, any related Assigned Windmill
Settlement, and accrued Discount and fees thereon (plus, from the Seller, any
Early Payment Fee that would have been payable if such transferred Investment
had been paid on such date) and all amounts payable under Section 6.2, promptly
assign all of its rights, obligations and Commitment hereunder and under the
Transfer Agreement, together with all of its Purchase Interest, and any related
Assigned Windmill Settlement, to the Replacement Committed Purchaser in
accordance with Section 9.8(c).

 

(e) Assignment by Windmill. Each party hereto agrees and consents (i) to
Windmill’s assignment, participation, grant of security interests in or other
transfers of any portion of, or any of its beneficial interest in, the Windmill
Purchase Interest and the Windmill Settlement and (ii) to the complete
assignment by Windmill of all of its rights and obligations hereunder to ABN
AMRO or any other Person, and upon such assignment Windmill shall be released
from all obligations and duties hereunder to the extent accruing thereafter;
provided, however, that Windmill may not, without the prior consent of the
Required Committed Purchasers and, prior to the occurrence of a Termination
Event, the Seller, which consent of the Seller shall not be unreasonably
withheld, transfer any of its rights hereunder or under the Transfer Agreement
unless the assignee (i) is a corporation whose principal business is the
purchase of assets similar to the Receivables, (ii) has ABN AMRO as its
administrative agent and (iii) issues commercial paper with credit ratings
substantially identical to the Ratings. Windmill shall promptly notify each
party hereto of any such assignment. Upon such an assignment of any portion of
Windmill’s Purchase Interest and the Windmill Settlement, the assignee shall
have all of the rights of Windmill hereunder relate to such Windmill Purchase
Interest and Windmill Settlement.

 

-32-



--------------------------------------------------------------------------------

(f) Opinions of Counsel. If required by the Agent or to maintain the Ratings,
each Transfer Supplement must be accompanied by an opinion of counsel of the
assignee as to such matters as the Agent may reasonably request.

 

Section 9.9. Intended Tax Characterization. It is the intention of the parties
hereto that, for the purposes of all Taxes, the transactions contemplated hereby
shall be treated as a loan by the Purchasers (through the Agent) to the Seller
that is secured by the Receivables (the “Intended Tax Characterization”). The
parties hereto agree to report and otherwise to act for the purposes of all
Taxes in a manner consistent with the Intended Tax Characterization.

 

Section 9.10. Confidentiality. The parties hereto agree to hold the Transaction
Documents or any other confidential or proprietary information received in
connection therewith in confidence and agree not to provide any Person with
copies of any Transaction Document or such other confidential or proprietary
information other than to (i) any officers, directors, members, managers,
employees or outside accountants, auditors or attorneys thereof, (ii) any
prospective or actual assignee or participant which (in each case) has signed a
confidentiality agreement containing provisions substantively identical to this
Section, (iii) any rating agency, (iv) any surety, guarantor or credit or
liquidity enhancer to the Agent or any Purchaser which (in each case) has signed
a confidentiality agreement substantially in the form of the confidentiality
agreement signed by the Agent prior to the date hereof, (v) Windmill’s
administrator, management company, referral agents, issuing agents or
depositaries or CP Dealers and (vi) Governmental Authorities with appropriate
jurisdiction. Notwithstanding the above stated obligations, provided that the
other parties hereto are given prior written notice of the intended disclosure
or use, the parties hereto will not be liable for disclosure or use of such
information which such Person can establish by tangible evidence: (i) was
required by law, including pursuant to a valid subpoena or other legal process,
provided, however, that the party proposing to make any disclosure will give any
objecting party an adequate period of time within which to challenge in any
appropriate forum the proposed disclosure, (ii) was in such Person’s possession
or known to such Person prior to receipt or (iii) is or becomes known to the
public through disclosure in a printed publication (without breach of any of
such Person’s obligations hereunder).

 

Section 9.11. Agreement Not to Petition. Each party hereto agrees, for the
benefit of the holders of the privately or publicly placed indebtedness for
borrowed money for Windmill, not, prior to the date which is one (1) year and
one (1) day after the payment in full of all such indebtedness, to acquiesce,
petition or otherwise, directly or indirectly, invoke, or cause Windmill to
invoke, the process of any Governmental Authority for the purpose of
(a) commencing or sustaining a case against Windmill under any federal or state
bankruptcy, insolvency or similar law (including the Federal Bankruptcy Code),
(b) appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official for Windmill, or any substantial part of
its property, or (c) ordering the winding up or liquidation of the affairs of
Windmill.

 

Section 9.12. Excess Funds. Other than amounts payable under Section 9.4,
Windmill shall be required to make payment of the amounts required to be paid
pursuant hereto only if Windmill has Excess Funds (as defined below). If
Windmill does not have Excess Funds, the

 

-33-



--------------------------------------------------------------------------------

excess of the amount due hereunder (other than pursuant to Section 9.4) over the
amount paid shall not constitute a “claim” (as defined in Section 101(5) of the
Federal Bankruptcy Code) against Windmill until such time as Windmill has Excess
Funds. If Windmill does not have sufficient Excess Funds to make any payment due
hereunder (other than pursuant to Section 9.4), then Windmill may pay a lesser
amount and make additional payments that in the aggregate equal the amount of
deficiency as soon as possible thereafter. The term “Excess Funds” means the
excess of (a) the aggregate projected value of Windmill’s assets and other
property (including cash and cash equivalents), over (b) the sum of (i) the sum
of all scheduled payments of principal, interest and other amounts payable on
publicly or privately placed indebtedness of Windmill for borrowed money, plus
(ii) the sum of all other liabilities, indebtedness and other obligations of
Windmill for borrowed money or owed to any credit or liquidity provider,
together with all unpaid interest then accrued thereon, plus (iii) all taxes
payable by Windmill to the Internal Revenue Service, plus (iv) all other
indebtedness, liabilities and obligations of Windmill then due and payable, but
the amount of any liability, indebtedness or obligation of Windmill shall not
exceed the projected value of the assets to which recourse for such liability,
indebtedness or obligation is limited. Excess Funds shall be calculated once
each Business Day.

 

Section 9.13. No Recourse. The obligations of Windmill, its management company,
its administrator and its referral agents (each a “Program Administrator”) under
any Transaction Document or other document (each, a “Program Document”) to which
a Program Administrator is a party are solely the corporate obligations of such
Program Administrator and no recourse shall be had for such obligations against
any Affiliate, director, officer, member, manager, employee, attorney or agent
of any Program Administrator.

 

Section 9.14. Headings; Counterparts. Article and Section Headings in this
Agreement are for reference only and shall not affect the construction of this
Agreement. This Agreement may be executed by different parties on any number of
counterparts, each of which shall constitute an original and all of which, taken
together, shall constitute one and the same agreement.

 

Section 9.15. Cumulative Rights and Severability. All rights and remedies of the
Purchasers and Agent hereunder shall be cumulative and non-exclusive of any
rights or remedies such Persons have under law or otherwise. Any provision
hereof that is prohibited or unenforceable in any jurisdiction shall, in such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and
without affecting such provision in any other jurisdiction.

 

Section 9.16. Governing Law; Submission to Jurisdiction. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE
LAW OF CONFLICTS) OF THE STATE OF ILLINOIS. THE SELLER HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS AND OF ANY ILLINOIS STATE COURT SITTING IN CHICAGO,
ILLINOIS FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF, OR RELATING TO,
THE TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY. The Seller
hereby irrevocably waives, to the fullest extent permitted by law, any objection
it may now or hereafter have to the venue of any such proceeding and any claim
that any such proceeding has been brought in an

 

-34-



--------------------------------------------------------------------------------

inconvenient forum. Nothing in this Section 9.16 shall affect the right of the
Agent or any Purchaser to bring any action or proceeding against the Seller or
its property in the courts of other jurisdictions.

 

Section 9.17. WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, OR IN CONNECTION WITH, ANY
TRANSACTION DOCUMENT OR ANY MATTER ARISING THEREUNDER.

 

Section 9.18. Entire Agreement.The Transaction Documents constitute the entire
understanding of the parties thereto concerning the subject matter thereof. Any
previous or contemporaneous agreements, whether written or oral, concerning such
matters are superseded thereby.

 

-35-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

ABN AMRO BANK N.V., as the Agent

   

ABN AMRO BANK N.V., as the Committed Purchaser

By   /s/    Kevin G. Pilz     By   /s/    Kevin G. Pilz Title  

Vice President

    Title  

Vice President

By   /s/    Ken Hayes     By   /s/    Ken Hayes Title  

Vice President

    Title  

Vice President

 

Address:

   Structured Finance,    Address:    Structured Finance,    Asset
Securitization       Asset Securitization    135 South LaSalle Street       135
South LaSalle Street    Chicago, Illinois 60674-9135       Chicago, Illinois
60674-9135   

Attention: Purchaser Agent-Windmill

      Attention: Administrator-Windmill

Telephone: (312) 904-6263

   Telephone: (312) 904-6263

Telecopy: (312) 904-6376

   Telecopy: (312) 904-6376

 

WINDMILL FUNDING CORPORATION By   /s/    Andrew L. Stidd Title  

President

 

Address:

  

c/o Global Securitization Services, LLC

  

114 West 47th Street, Suite 1715

  

New York, New York 10036

  

Attention: Andrew Stidd

Telephone: (212) 302-5151

Telecopy: (212) 302-8767

 

-36-



--------------------------------------------------------------------------------

PERKINELMER RECEIVABLES COMPANY, as Seller By   /s/    John L. Healy Title  

Vice President and Secretary

 

Address:

  

45 William Street

  

Wellesley, Massachusetts

  

Attention: John L. Healy

Telephone: 781-431-4265

Telecopy: 781-431-4115

 

PERKINELMER, INC., as Initial Collection Agent By   /s/    Lou A. Borrelli Title
 

Assistant Treasurer

 

Address:

  

45 William Street

  

Wellesley, Massachusetts

  

Attention: Lou Borrelli

Telephone: 781-431-4110

Telecopy: 781-431-4113

 

-37-



--------------------------------------------------------------------------------

SCHEDULE I

DEFINITIONS

 

The following terms have the meanings set forth, or referred to, below:

 

“ABN AMRO” means ABN AMRO Bank N.V. in its individual capacity and not in its
capacity as the Agent.

 

“Adjusted Dilution Ratio” at any time means the 12-month rolling average of the
Dilution Ratio for the 12 Settlement Periods then most recently ended.

 

“Adverse Claim” means, for any asset or property of a Person, a lien, security
interest, charge, mortgage, pledge, hypothecation, assignment or encumbrance, or
any other right or similar claim, in, of or on such asset or property in favor
of any other Person, except those created by the Transaction Documents.

 

“Affiliate” means, for any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person. For purposes of this definition, “control” means the power,
directly or indirectly, to either (i) vote ten percent (10%) or more of the
securities having ordinary voting power for the election of directors of a
Person or (ii) cause the direction of the management and policies of a Person.

 

“Agent” is defined in the first paragraph hereof.

 

“Agent’s Account” means the account designated to the Seller and the Purchasers
by the Agent.

 

“Aggregate Commitment” means $51,000,000, as such amount may be reduced pursuant
to Section 1.6.

 

“Aggregate Investment” means the sum of the Investments of all Purchasers.

 

“Aggregate Reserve” means, at any time at which such amount is calculated, the
sum of the Loss Reserve, Dilution Reserve and Discount Reserve.

 

“Assigned Windmill Settlement” is defined in the Transfer Agreement.

 

“Bankruptcy Event” means, for any Person, that (a) such Person makes a general
assignment for the benefit of creditors or any proceeding is instituted by or
against such Person seeking to adjudicate it bankrupt or insolvent, or seeking
the liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors and, if instituted
against such Person, such proceeding remains undismissed and unstayed for a
period of 30 days, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property or such Person generally does not pay its debts



--------------------------------------------------------------------------------

as such debts become due or admits in writing its inability to pay its debts
generally or (b) such Person takes any corporate action to authorize any such
action.

 

“Business Day” means any day other than (a) a Saturday, Sunday or other day on
which banks in New York City, New York or Chicago, Illinois are authorized or
required to close, (b) a holiday on the Federal Reserve calendar and, (c) solely
for matters relating to a Eurodollar Tranche, a day on which dealings in Dollars
are not carried on in the London interbank market.

 

“Canadian Originator” means PerkinElmer Canada, Inc.

 

“Change in Control” means that (a) any person or group of persons shall have
acquired beneficial ownership of more than 50% of the outstanding Voting Shares
of the Parent (within the meaning of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended, and the applicable rules and regulations
thereunder), or (b) during any period of 12 consecutive months, commencing
before or after the date of this Agreement, individuals who on the first day of
such period were directors of the Parent (together with any replacement or
additional directors who were nominated or elected by a majority of directors
then in office) cease to constitute a majority of the Board of Directors of the
Parent.

 

“Charge-Off” means any Receivable that has or should have been (in accordance
with the Credit and Collection Policy) charged off or written off by the Seller.

 

“Charge-Off Ratio” means, for any Settlement Period, the ratio (expressed as a
percentage) of the outstanding balance of Charge-Offs made during such
Settlement Period to the aggregate amount of Collections during such Settlement
Period.

 

“Collection” means any amount paid, or deemed paid, on a Receivable or by the
Seller as a Deemed Collection under Section 1.5(b).

 

“Collection Agent” is defined in Section 3.1(a).

 

“Collection Agent Fee” is defined in Section 3.6.

 

“Collection Agent Replacement Event” shall occur upon the giving of written
notice by Agent to Seller after any one or more of the following has occurred
(except that such event is automatic if attributable to (e) below):

 

(a) the Collection Agent fails to turn over Collections or make any payment or
transfer of funds in each case for purposes of reducing Aggregate Net Investment
when required to do so pursuant to the terms of this Agreement;

 

(b) the Collection Agent (or any sub-collection agent) fails to observe or
perform (i) any covenant set forth in Section 3.2(d) or 3.3 or (ii) any other
material term, covenant or agreement under any Transaction Document and in the
case of clause (ii) any, such failure continues for five Business Days after
notice from the Agent;

 

I-2



--------------------------------------------------------------------------------

(c) any written representation, warranty, certification or statement made by the
Collection Agent in, or pursuant to, any Transaction Document proves to have
been incorrect in any material adverse respect when made;

 

(d) the Collection Agent suffers a Bankruptcy Event; or

 

(e) for so long as the Collection Agent is an Affiliate of the Seller, a
Termination Event.

 

“Commitment” means, for each Committed Purchaser, the amount set forth on
Schedule II, as adjusted in accordance with Sections 1.6 and 9.8.

 

“Committed Purchasers” is defined in Section 1.1(b).

 

“CP Dealer” means, at any time, each Person Windmill then engages as a placement
agent or commercial paper dealer.

 

“CP Discount” means, for any Discount Period, the amount of interest or discount
accrued, during such Discount Period on all the outstanding commercial paper, or
portion thereof, issued by Windmill to fund its Investment, including all dealer
commissions and other costs of issuing commercial paper, whether any such
commercial paper was issued specifically to fund such Investment or is
allocated, in whole or in part, to such funding.

 

“CP Rate” means, for any CP Tranche Period, a rate per annum equal to the
weighted average of the rates at which commercial paper notes having a term
equal to such CP Tranche Period may be sold by any CP Dealer selected by
Windmill, as agreed between each such CP Dealer and Windmill. If such rate is a
discount rate, the CP Rate shall be the rate resulting from Windmill’s
converting such discount rate to an interest-bearing equivalent rate. If
Windmill determines that it is not able, or that it is impractical, to issue
commercial paper notes for any period of time, then the CP Rate shall be the
Prime Rate. The CP Rate shall include all costs and expenses to Windmill of
issuing the related commercial paper notes, including all dealer commissions and
note issuance costs in connection therewith.

 

“Credit and Collection Policy” means (i) prior to the delivery of written credit
and collection policies and practices pursuant to Section 5.1(r), the credit and
collection policies and practices of each Originator in effect as of the Closing
Date, and (ii) thereafter, such written credit and collection policies and
practices.

 

“Credit Agreement” means that certain $100,000,000 Five-Year Competitive Advance
and Revolving Credit Facility Agreement dated as of March 2, 2001, among the
Parent, the lenders named therein and The Chase Manhattan Bank, as
administrative agent.

 

“Deemed Collections” is defined in Section 1.5(c).

 

“Default Ratio” means, a fraction (expressed as a percentage), for the
Settlement Period, the numerator of which is the aggregate outstanding balance
as of the end of such Settlement

 

I-3



--------------------------------------------------------------------------------

Period of all Defaulted Receivables less than 91-120 days past the due date plus
the aggregate outstanding balance as of the end of such Settlement Period of all
Charge-Offs less than 90 days past due and the denominator of which is the
amount of sales generated during the month that ended three months prior to the
last day of such Settlement Period.

 

“Defaulted Receivable” means any Receivable (a) on which any amount is unpaid
more than 91-120 days past its original due date or (b) the Obligor on which has
suffered a Bankruptcy Event.

 

“Delinquency Ratio” means, the ratio (expressed as a percentage), for any
Settlement Period of (a) the aggregate outstanding balance of all Delinquent
Receivables as of the end of such Settlement Period to (b) the sum of the
aggregate outstanding balance of all Receivables (other than Receivables for
which no invoice has been issued) as of the end of such Settlement Period.

 

“Delinquent Receivable” means any Receivable (other than a Charge-Off or
Defaulted Receivable) on which any amount is unpaid more than 91 days after the
invoice therefor.

 

“Designated Financial Officer” means the Controller, the Assistant Controller,
Treasurer, Assistant Treasurer, any Vice President or the President of the
Seller or the relevant Seller Entity, as applicable.

 

“Dilution” means, for any Settlement Period, the amount Deemed Collections
deemed to be received during such Settlement Period pursuant to Section 1.5(b).

 

“Dilution Ratio” means, as of any Settlement Date, a percentage equal to a
fraction, the numerator of which is the total amount of decreases in Outstanding
Balances due to Dilutions during the most recent Settlement Period, and the
denominator of which is the amount of cash collections generated during the most
recent Settlement Period.

 

“Dilution Reserve” means the product of (A) the Dilution Reserve Multiple and
(B) the average Dilution Ratio for the most recent three Settlement Periods.

 

I-4



--------------------------------------------------------------------------------

“Dilution Reserve Multiple” shall be determined according to the following table
based upon the senior unsecured debt rating of the Parent from S&P and Moody’s:

 

DEBT RATING

(SENIOR UNSECURED)

   MULTIPLE

BBB+/Baa1 or higher

   1.0

BBB/Baa2

   1.5

BBB-/Baa3 or lower

   2.0

 

; provided, however, (a) if the Parent has a split rating, the applicable rating
will be the lower of the two, and (b) if the Parent has no such rating, or such
rating has been suspended by either Moody’s or S&P, the applicable Dilution
Reserve Multiple shall be the one set forth in the last line of the table above.

 

“Discount” means, for any Tranche Period, (a) the product of (i) the Discount
Rate for such Tranche Period, (ii) the total amount of Investment allocated to
the Tranche Period, and (iii) the number of days elapsed during such Tranche
Period divided by (b) 360.

 

“Discount Period” means, with respect to any Settlement Date or the Liquidity
Termination Date, the period from and including the preceding Settlement Date
(or if none, the date that the first Incremental Purchase is made hereunder) to
but not including such Settlement Date or Liquidity Termination Date, as
applicable.

 

“Discount Rate” means, (i) for any Tranche Period relating to a CP Tranche, the
CP Rate applicable thereto, (ii) for any Tranche Period relating to a Eurodollar
Tranche, the Eurodollar Rate applicable thereto and (iii) for any Tranche Period
relating to a Prime Tranche, the Prime Rate applicable thereto.

 

“Discount Reserve” means, at any time, the product of (a) 1.5, (b) the rate
announced by ABN AMRO as its “Prime Rate” (which may not be its best or lowest
rate) plus 2.00%, (c) Aggregate Investment, (d) a fraction, the numerator of
which is the average Turnover Ratio for the most recent three Settlement Periods
and the denominator of which is 360.

 

“Dollar” and “$” means lawful currency of the United States of America.

 

“Early Payment Fee” means, if any Investment of a Purchaser allocated (or, in
the case of a requested Purchase not made by the Committed Purchasers for any
reason other than their improper acts or omissions, scheduled to be allocated)
to a Tranche Period for a CP Tranche or Eurodollar Tranche is reduced or
terminated before the last day of such Tranche Period with the effect that
Discount then ceases to accrue on the amount reduced or terminated (the amount
of Investment so reduced or terminated being referred to as the “Prepaid
Amount”), the cost to the relevant Purchaser of terminating or reducing such
Tranche, which (a) for a CP Tranche means any compensation payable in prepaying
the related commercial paper or, if not prepaid, any

 

I-5



--------------------------------------------------------------------------------

shortfall between the amount that will be available to Windmill on the maturity
date of the related commercial paper from reinvesting the Prepaid Amount in
Permitted Investments and the Face Amount of such commercial paper and (b) for a
Eurodollar Tranche will be determined based on the difference between the LIBOR
applicable to such Tranche and the LIBOR applicable for a period equal (or as
close as possible) to the remaining maturity of the Tranche on the date the
Prepaid Amount is received.

 

“Eligible Receivable” means, at any time, any Receivable:

 

(i) the Obligor of which (a) is not an Affiliate of any of the parties hereto or
any other Seller Entity; (b) is not a state government or a state governmental
subdivision or agency; (c) has not suffered a Bankruptcy Event; and (d) is a
customer of the applicable Originator in good standing;

 

(ii) for which an invoice has been issued and which is stated to be due and
payable within 60 days after the invoice therefor;

 

(iii) which is not a Delinquent Receivable or a Charge-Off;

 

(iv) which is an “account” within the meaning of Section 9-102, respectively of
the UCC of all applicable jurisdictions;

 

(v) which is denominated and payable only in Dollars in the USA or, with respect
to Receivables originated by the Canadian Originator only, in Canada;

 

(vi) which arises under a contract, that is in full force and effect and
constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms subject to no
offset, counterclaim, defense or other Adverse Claim, and is not an executory
contract or unexpired lease within the meaning of Section 365 of the Bankruptcy
Code;

 

(vii) which arises under a contract that (a) contains an obligation to pay a
specified sum of money and is subject to no contingencies, (b) does not require
the Obligor under such contract to consent to the transfer, sale or assignment
of the rights and duties of the applicable Originator under such contract after
delivery of the goods in question, and (c) does not contain a confidentiality
provision that purports to restrict any Purchaser’s exercise of rights under
this Agreement, including, without limitation, the right to review such
contract;

 

(viii) which does not, in whole or in part, contravene any law, rule or
regulation applicable thereto (including, without limitation, those relating to
usury, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy);

 

(ix) which satisfies all applicable requirements of the Credit and Collection
Policy and was generated in the ordinary course of the applicable Originator’s
business

 

I-6



--------------------------------------------------------------------------------

from the sale of goods or provision of services to a related Obligor solely by
such Originator;

 

(x) which does not represent an obligation to pay any sales tax; and

 

(xi) which is not a prebilled or unearned receivable.

 

“Eligible Receivables Balance” means, at any time, the aggregate Outstanding
Balance of all Eligible Receivables minus the amount by which the Outstanding
Balance of all Eligible Receivables of such Obligor and its Affiliates exceeds
the Obligor Concentration Limit for such Obligor.

 

“Eurodollar Rate” means, for any Tranche Period for a Eurodollar Tranche, the
sum of (a) LIBOR for such Tranche Period divided by 1 minus the “Reserve
Requirement” plus (b) for Investment of a Committed Purchaser, the amount
specified in the Fee Letter plus (c) during the pendency of a Termination Event,
2.00% for Investment of a Committed Purchaser; where “Reserve Requirement”
means, for any Tranche Period for a Eurodollar Tranche, the maximum reserve
requirement imposed during such Tranche Period on “eurocurrency liabilities” as
currently defined in Regulation D of the Board of Governors of the Federal
Reserve System.

 

“Face Amount” means the face amount of any Windmill commercial paper issued on a
discount basis or, if not issued on a discount basis, the principal amount of
such note and interest scheduled to accrue thereon to its stated maturity.

 

“Federal Funds Rate” means for any day the greater of (i) the highest rate per
annum as determined by ABN AMRO at which overnight Federal funds are offered to
ABN AMRO for such day by major banks in the interbank market, and (ii) if ABN
AMRO is borrowing overnight funds from a Federal Reserve Bank that day, the
highest rate per annum at which such overnight borrowings are made on that day.
Each determination of the Federal Funds Rate by ABN AMRO shall be conclusive and
binding on the Seller except in the case of manifest error.

 

“Federal Government Obligor” means the United States Government or any agency
thereof.

 

“Fee Letter” means the letter agreement dated as of the date hereof among the
Seller, the Agent, Windmill and the Committed Purchasers.

 

“Foreign Obligor” means any Obligor that is organized or has its chief executive
office outside of the United States.

 

“Funding Agreement” means any agreement or instrument executed by Windmill and
executed by or in favor of any Windmill Funding Source or executed by any
Windmill Funding Source at the request of Windmill.

 

“Funding Charges” means, for any day, the product of (i) the per annum rate
(inclusive of dealer fees and commissions) paid or payable by Windmill in
respect of commercial paper

 

I-7



--------------------------------------------------------------------------------

notes on such day that are allocated, in whole or in part, to fund or maintain
its Investment for such day, as determined by the Agent and other costs
allocated by the Purchaser to fund or maintain its Investment associated with
the funding by Windmill of small or odd lot amounts that are not funded with
commercial paper notes and (ii) Windmill’s Investment as of the end of such day
and (iii) 1/360.

 

“GAAP” means generally accepted accounting principles in the USA, applied on a
consistent basis.

 

“Governmental Authority” means any (a) Federal, state, municipal or other
governmental entity, board, bureau, agency or instrumentality,
(b) administrative or regulatory authority (including any central bank or
similar authority) or (c) court, judicial authority or arbitrator, in each case,
whether foreign or domestic.

 

“Incremental Purchase” is defined in Section 1.1(b).

 

“Initial Collection Agent” is defined in the first paragraph hereof.

 

“Instructing Group” means the Required Committed Purchasers and, unless the
Windmill Termination Date has occurred and Windmill has no Investment, Windmill.

 

“Intended Tax Characterization” is defined in Section 9.9.

 

“Interim Liquidation” means any time before the Liquidity Termination Date
during which no Reinvestment Purchases are made by any Purchaser, as established
pursuant to Section 1.2.

 

“Investment” means, for each Purchaser, (a) the sum of (i) all Incremental
Purchases by such Purchaser and (ii) the aggregate amount of any payments or
exchanges made by, or on behalf of, such Purchaser to any other Purchaser to
acquire Investment from such other Purchaser minus (b) all Collections, amounts
received from other Purchasers and other amounts received or exchanged and, in
each case, applied by the Agent or such Purchaser to reduce such Purchaser’s
Investment. A Purchaser’s Investment shall be restored to the extent any amounts
so received or exchanged and applied are rescinded or must be returned for any
reason.

 

“LIBOR” means, for any Tranche Period for a Eurodollar Tranche or other time
period, the rate per annum (rounded upwards, if necessary, to the next higher
one hundred-thousandth of a percentage point) for deposits in Dollars for a
period equal to such Tranche Period or other period, which appears on Page 3750
of the Telerate Service (or any successor page or successor service that
displays the British Bankers’ Association Interest Settlement Rates for Dollar
deposits) as of 11:00 a.m. (London, England time) two Business Days before the
commencement of such Tranche Period or other period. If for any Tranche Period
for a Eurodollar Tranche no such displayed rate is available (or, for any other
period, if such displayed rate is not available), the Agent shall calculate such
rate to be the average of the rates ABN AMRO is offered deposits of such
duration in the London interbank market at approximately 11:00 a.m. (London,
England time) two Business Days prior to the date such rate is determined.

 

I-8



--------------------------------------------------------------------------------

“Limited Guaranty” means the Limited Guaranty, dated the date hereof, by the
Parent in favor of the Seller.

 

“Liquidation Period” means, for Windmill only, all times when Windmill is not
making Reinvestment Purchases pursuant to Section 1.1(d) and, for all
Purchasers, all times (x) during an Interim Liquidation and (y) on and after the
Liquidity Termination Date.

 

“Liquidity Termination Date” means the earliest of (a) the date of the
occurrence of a Termination Event described in clause (f) of the definition of
Termination Event, (b) the date designated by the Agent to the Seller at any
time after the occurrence of any other Termination Event, (c) the Business Day
designated by the Seller with no less than five (5) Business Days prior notice
to the Agent and (d) December 20, 2002.

 

“Lock-Box” means each post office box or bank box listed on Exhibit E, as
revised pursuant to Section 5.1(i).

 

“Lock-Box Account” means each account maintained by the Collection Agent at a
Lock-Box Bank for the purpose of receiving or concentrating Collections (whether
or not there is a Lock-Box associated with such account).

 

“Lock-Box Agreement” means each agreement between the Collection Agent and a
Lock-Box Bank concerning a Lock-Box Account.

 

“Lock-Box Bank” means each bank listed on Exhibit E, as revised pursuant to
Section 5.1(i).

 

“Lock-Box Letter” means a letter in substantially the form of Exhibit F (or
otherwise acceptable to the Agent) from the Seller and the Collection Agent to
each Lock-Box Bank, acknowledged and accepted by such Lock-Box Bank and the
Agent.

 

“Loss Horizon Ratio” means, at any time, a fraction (expressed as a ratio) the
numerator of which is the aggregate Outstanding Balance of Receivables generated
by the Originators during the most recent four month period and the denominator
of which is the Outstanding Balance of all Receivables as of the last day of
such period.

 

“Loss Reserve” means, at any time, the product of (a) the greater of 12% and
(ii) the product of (A) Loss Reserve Multiple, and (B) the highest average
Default Ratio for any consecutive three month period ended during the previous
12 months multiplied by (C) the Loss Horizon Ratio calculated at the end of such
period, multiplied by (b) the Eligible Receivables Balance at such time.

 

I-9



--------------------------------------------------------------------------------

“Loss Reserve Multiple” shall be determined according to the following table
based upon the senior unsecured debt rating of the Parent from Moody’s and S&P:

 

DEBT RATING

(SENIOR UNSECURED)

   MULTIPLE

BBB+ and Baa1

   1.0

BBB or Baa2

   1.5

BBB- or Baa3

   2.0

 

; provided, however, that (a) if the Parent has a split rating, the applicable
rating will be the lower of the two, (b) if the Parent has no such rating, or
such rating has been suspended by either Moody’s or S&P, the applicable Loss
Reserve Multiple shall be the one set forth in the last line of the table above.

 

“Matured Aggregate Investment” means, at any time, the Matured Value of
Windmill’s Investment plus the total Investments of all other Purchasers then
outstanding.

 

“Matured Value” means, of any Investment, the sum of such Investment and all
unpaid Discount scheduled to become due (whether or not then due) on such
Investment during all Tranche Periods to which any portion of such Investment
has been allocated.

 

“Maximum Incremental Purchase Amount” means, at any time, the lesser of (a) the
difference between the Purchase Limit and the Aggregate Investment then
outstanding and (b) the difference between the Aggregate Commitment and the
Matured Aggregate Investment then outstanding.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Obligor” means, for any Receivable, each Person obligated to pay such
Receivable and each guarantor of such obligation.

 

I-10



--------------------------------------------------------------------------------

“Obligor Concentration Limit” means, at any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the applicable concentration limit shall be determined as follows
(i) for Obligors other than Foreign Obligors and Federal Government Obligors who
have long term unsecured debt ratings currently assigned to them by S&P and
Moody’s, the applicable concentration limit shall be determined according to the
following table:

 

S&P Rating

 

Moody’s Rating

   Allowable % of Eligible
Receivables

AA- or higher

 

Aa3 or higher

   10%

A- or higher

 

A3 or higher

   6%

BBB-

 

Baa3

   4%

Below BBB- or Not Rated by either S&P or Moody’s

 

Below Baa3 or Not Rated by either S&P or Moody’s

   2%

 

; provided, however, that (a) if any such Obligor has a split rating, the
applicable rating will be the lower of the two, (b) if any such Obligor is not
rated by either S&P or Moody’s, or such rating has been suspended by either S&P
or Moody’s, the applicable Obligor Concentration Limit shall be the one set
forth in the last line of the table above, (ii) the Obligor Concentration Limit
for all Federal Government Obligors in the aggregate shall be an amount equal to
10% of the Eligible Receivables Balance, and (iii) the Obligor Concentration
Limit for all Foreign Obligors in the aggregate shall be an amount equal to 10%
of the Eligible Receivables Balance.

 

“Originators” means PerkinElmer, Inc., PerkinElmer Holdings, Inc., PerkinElmer
Life Sciences, Inc., Receptor Biology, Inc., PerkinElmer Instruments LLC,
PerkinElmer Optoelectronics NC, Inc., PerkinElmer Optoelectronics SC, Inc. and
PerkinElmer Canada, Inc.

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

“Parent” means PerkinElmer, Inc., a Massachusetts corporation.

 

“Periodic Report” is defined in Section 3.3.

 

“Permitted Investments” shall mean (a) evidences of indebtedness, maturing not
more than thirty (30) days after the date of purchase thereof, issued by, or the
full and timely payment of which is guaranteed by, the full faith and credit of,
the federal government of the United States of America, (b) repurchase
agreements with banking institutions or broker-dealers that are registered under
the Securities Exchange Act of 1934 fully secured by obligations of the kind
specified in clause (a) above, (c) money market funds denominated in Dollars
rated not lower than A-1 (and without the “r” symbol attached to any such
rating) by S&P and P-1 by Moody’s or otherwise acceptable to the Rating Agencies
or (d) commercial paper denominated in Dollars issued by any corporation
incorporated under the laws of the United States or any political subdivision
thereof, provided that such commercial paper is rated at least A-1 (and without
any “r” symbol attached to any such rating) thereof by S&P and at least Prime-1
thereof by Moody’s.

 

I-11



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation, limited liability
company, association, joint venture, Governmental Authority or other entity of
any kind.

 

“Potential Termination Event” means any Termination Event or any event or
condition that with the lapse of time or giving of notice, or both, would
constitute a Termination Event.

 

“Prime Rate” means, for any period, the daily average during such period of
(a) the greater of (i) the floating commercial loan rate per annum of ABN AMRO
(which rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer by ABN AMRO) announced from time to
time as its prime rate or equivalent for Dollar loans in the USA, changing as
and when said rate changes and (ii) the Federal Funds Rate plus 0.75% plus
(b) during the pendency of a Termination Event, 2.00%.

 

“Purchase” is defined in Section 1.1(a).

 

“Purchase Agreement” means the Purchase and Sale Agreement dated as of the date
hereof between the Seller and the Originators.

 

“Purchase Amount” is defined in Section 1.1(c).

 

“Purchase Date” is defined in Section 1.1(c).

 

“Purchase Interest” means, for a Purchaser, the percentage ownership interest in
the Receivables and Collections held by such Purchaser, calculated when and as
described in Section 1.1(a); provided, however, that (except for purposes of
computing a Purchase Interest or the Sold Interest in Section 1.5, 1.7 and in
the last sentence of both Section 2.3(a) and Section 2.3(b)) at any time the
Sold Interest would otherwise exceed 100% each Purchaser then holding any
Investment shall have its Purchase Interest reduced by multiplying such Purchase
Interest by a fraction equal to 100% divided by the Sold Interest otherwise then
in effect, so that the Sold Interest is thereby reduced to 100%.

 

“Purchase Limit” means $50,000,000.

 

“Purchaser Reserve Percentage” means, for each Purchaser, the Reserve Percentage
multiplied by a fraction, the numerator of which is such Purchaser’s outstanding
Investment and the denominator of which it the Aggregate Investment.

 

“Purchasers” means the Committed Purchasers and Windmill.

 

“Put” is defined in Section 2.1(a).

 

“Ratable Share” is defined in the Transfer Agreement.

 

“Rating Agency” means Moody’s, S&P and any other rating agency Windmill chooses
to rate its commercial paper notes.

 

I-12



--------------------------------------------------------------------------------

“Ratings” means the ratings by the Rating Agencies of the indebtedness for
borrowed money of Windmill.

 

“Receivable” means, to the extent sold to the Seller pursuant to the Purchase
Agreement, each account or obligation of an Obligor to pay for merchandise sold
or services rendered by an Originator and includes such Originator’s rights to
payment of any interest or finance charges and all proceeds of the foregoing.
During any Interim Liquidation and on and after the Liquidity Termination Date,
the term “Receivable” shall only include receivables existing on the date such
Interim Liquidation commenced or Liquidity Termination Date occurred, as
applicable. Deemed Collections shall reduce the outstanding balance of
Receivables hereunder, so that any Receivable that has its outstanding balance
deemed collected shall cease to be a Receivable hereunder after (x) the
Collection Agent receives payment of such Deemed Collections under
Section 1.5(b) or (y) if such Deemed Collection is received before the Liquidity
Termination Date, an adjustment to the Sold Interest permitted by Section 1.5(c)
is made.

 

“Records” means, for any Receivable, all contracts, books, records and other
documents or information (including computer programs, tapes, disks, software
and related property and rights) relating to such Receivable or the related
Obligor.

 

“Reinvestment Purchase” is defined in Section 1.1(b).

 

“Related Security” means all of the applicable Originator’s rights in the
merchandise (including returned goods) and under any contracts relating to the
Receivables, all security interests, guaranties and property securing or
supporting payment of the Receivables, all Records and all proceeds of the
foregoing.

 

“Required Committed Purchasers” is defined in the Transfer Agreement.

 

“Reserve Percentage” means, at any time, the quotient obtained by dividing
(a) the Aggregate Reserve by (b) the Eligible Receivables Balance.

 

“Seller” is defined in the first paragraph hereof.

 

“Seller Account” means the Seller’s account designated by the Seller to the
Agent in writing.

 

“Seller Entity” means the Parent and the Originators.

 

“Settlement Date” means the 20th day of each calendar month.

 

“Settlement Period” means for each Settlement Date, the calendar month preceding
such Settlement Date.

 

“Sold Interest” is defined in Section 1.1(a).

 

I-13



--------------------------------------------------------------------------------

“Special Transaction Subaccount” means the special transaction subaccount
established for this Agreement pursuant to Windmill’s depositary agreement.

 

“S&P” means Standard & Poor’s Ratings Services.

 

“Subordinated Note” means each revolving promissory note issued by the Seller to
the Originators under the Purchase Agreement.

 

“Subsidiary” means any Person of which at least a majority of the voting stock
(or equivalent equity interests) is owned or controlled by the Seller or any
Seller Entity or by one or more other Subsidiaries of the Seller or such Seller
Entity. The Subsidiaries of the Parent on the date hereof are listed on Exhibit
E.

 

“Taxes” means all taxes, charges, fees, levies or other assessments (including
income, gross receipts, profits, withholding, excise, property, sales, use,
license, occupation and franchise taxes and including any related interest,
penalties or other additions) imposed by any jurisdiction or taxing authority
(whether foreign or domestic).

 

“Termination Date” means (a) for Windmill, the Windmill Termination Date and
(b) for the Committed Purchasers, the Liquidity Termination Date.

 

“Termination Event” means the occurrence of any one or more of the following:

 

(a) any representation, warranty, certification or statement made by the Seller
or any Seller Entity in, or pursuant to, any Transaction Document proves to have
been incorrect in any material respect as of the date when made or deemed made
(including pursuant to Section 7.2); or

 

(b) any Seller Entity or the Seller fails to make any payment or other transfer
of funds hereunder or under any other Transaction Document when due (including
any payments under Section 1.5(a)) and such failure continues unremedied for a
period of two Business Days after notice from the Agent of such failure; or

 

(c) the Seller fails to observe or perform any covenant or agreement contained
in Sections 5.1(b), 5.1(g), 5.1(i), 5.1(j), 5.1(k) or 5.1(p) of this Agreement,
any Originator fails to perform any covenant or agreement in Sections 5.1(h),
(i) or (j) of the Purchase Agreement or the Parent fails to perform any covenant
or agreement in the Limited Guaranty; or

 

(d) the Seller or any Seller Entity fails to observe or perform any other term,
covenant or agreement under any Transaction Document, and such failure remains
unremedied for thirty days or more after notice from the Agent of such failure;
or

 

(e) the Seller, any Seller Entity or any Subsidiary suffers a Bankruptcy Event;
or

 

I-14



--------------------------------------------------------------------------------

(f) the average Delinquency Ratio for the three most recent Settlement Periods
exceeds 18%, the average Default Ratio for the three most recent Settlement
Periods exceeds 15%, the average Dilution Ratio for the three most recent
Settlement Periods exceeds 10%, the Charge-Off Ratio for the most recent
Settlement Period exceeds 2% or the average Turnover Ratio for the three most
recent Settlement Periods exceeds 90 days; or

 

(g) (i) the Seller, any Seller Entity or any Affiliate, directly or indirectly,
disaffirms or contests the validity or enforceability of any Transaction
Document or (ii) any Transaction Document fails to be the enforceable obligation
of the Seller or any Affiliate party thereto in any material respect; or

 

(h) any Seller Entity or any Subsidiary fails to pay any of its indebtedness
(except in aggregate principal amount of less than $15,000,000) or defaults in
the performance of any provision of any agreement under which such indebtedness
was created or is governed and such default permits such indebtedness to be
declared due and payable or to be required to be prepaid before the scheduled
maturity thereof;

 

(i) a Change in Control shall occur or the Parent shall fail to own and control,
directly or indirectly, 100% of the outstanding voting stock of the Seller and
each Originator;

 

(j) a Collection Agent Replacement Event has occurred and is continuing with
respect to the Initial Collection Agent;

 

(k) the occurrence of an “Event of Default” under and as defined in the Credit
Agreement; or

 

(l) downgrade of the Parent’s senior unsecured debt ratings to below BBB-/Baa3
by either S&P or Moody’s.

 

Notwithstanding the foregoing, a failure of a representation or warranty or
breach of any covenant described in clause (a), (c) or (d) above related to a
Receivable shall not constitute a Termination Event if the Seller has been
deemed to have collected such Receivable pursuant to Section 1.5(b) or, before
the Liquidity Termination Date, has adjusted the Sold Interest as provided in
Section 1.5(c) so that such Receivable is no longer considered to be
outstanding.

 

“Tranche” means a portion of the Investment allocated to a Tranche Period
pursuant to Section 1.3. A Tranche is a (i) CP Tranche, (ii) Eurodollar Tranche
or (iii) Prime Tranche depending whether Discount accrues during its Tranche
Period based on a (i) CP Rate, (ii) Eurodollar Rate, or (iii) Prime Rate.

 

“Tranche Period” means a period of days ending on a Business Day selected
pursuant to Section 1.3, which (i) for a CP Tranche shall not exceed 270 days,
(ii) for a Eurodollar Tranche shall not exceed 180 days, and (iii) for a Prime
Tranche shall not exceed 30 days.

 

I-15



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, the Fee Letter, the Limited
Guaranty, the Purchase Agreement, the Note(s), the Transfer Agreement, and all
other documents, instruments and agreements executed or furnished in connection
herewith and therewith.

 

“Transfer Agreement” means the Windmill Transfer Agreement dated the date hereof
between Windmill, ABN AMRO Bank N.V., in its capacity as the Windmill Agent,
Windmill’s Letter of Credit Provider and a Committed Purchaser and the Other
Persons who become Committed Purchasers thereunder.

 

“Transfer Supplement” is defined in Section 9.8.

 

“Turnover Ratio” means, with respect to any Settlement Period, an amount,
expressed in days, obtained by multiplying (a) a fraction, (i) the numerator of
which is equal to the aggregate Outstanding Balance of the Receivables on the
first day of such Settlement Period and (ii) the denominator of which is equal
to Collections on the Receivables during such Settlement Period multiplied by
(b) 30.

 

“UCC” means, for any state, the Uniform Commercial Code as in effect in such
state.

 

“USA” means the United States of America (including all states and political
subdivisions thereof).

 

“Unused Aggregate Commitment” means, at any time, the difference between the
Aggregate Commitment then in effect and the outstanding Matured Aggregate
Investment.

 

“Unused Commitment” means, for any Committed Purchaser at any time, the
difference between its Commitment and its Investment then outstanding.

 

“Voting Shares” shall mean, as to any corporation, outstanding shares of stock
of any class of such corporation entitled to vote in the election of directors,
excluding shares entitled so to vote only upon the happening of some
contingency.

 

“Windmill” is defined in the first paragraph hereof.

 

“Windmill Funding Source” means any Committed Purchaser and any provider or
program credit enhancement for Windmill.

 

“Windmill Settlement” means the sum of all claims and rights to payment pursuant
to Section 1.5 or 1.7 or any other provision owed to Windmill (or owed to the
Agent or the Collection Agent for the benefit of Windmill) by the Seller that,
if paid, would be applied to reduce Windmill’s Investment.

 

“Windmill Termination Date” means the earlier of (a) the Business Day designated
by Windmill at any time to the Seller and (b) the Liquidity Termination Date.

 

I-16



--------------------------------------------------------------------------------

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Unless otherwise inconsistent with the terms
of this Agreement, all accounting terms used herein shall be interpreted, and
all accounting determinations hereunder shall be made, in accordance with GAAP.
Amounts to be calculated hereunder shall be continuously recalculated at the
time any information relevant to such calculation changes.

 

I-17



--------------------------------------------------------------------------------

SCHEDULE II

 

COMMITTED PURCHASERS AND COMMITMENTS OF COMMITTED PURCHASERS

 

NAME OF COMMITTED PURCHASER

  

COMMITMENT

ABN AMRO Bank N.V.

   $51,000,000



--------------------------------------------------------------------------------

EXHIBIT A

TO

RECEIVABLES SALE AGREEMENT

 

FORM OF INCREMENTAL PURCHASE REQUEST

 

                    , 200    

 

ABN AMRO Bank N.V., as Agent

Asset Securitization, Structured Finance

135 South LaSalle Street, Suite 725

Chicago, Illinois 60674-9135

Attn: Purchaser Agent-Windmill

 

Re: Receivables Sale Agreement dated as of December 21, 2001 (the “Sale

Agreement”) among PerkinElmer Receivables Company, as Seller,

PerkinElmer, Inc., as Initial Collection Agent,

ABN AMRO Bank N.V., as Agent,

and the Purchasers thereunder

 

Ladies and Gentlemen:

 

The undersigned Seller under the above-referenced Sale Agreement hereby confirms
its has requested an Incremental Purchase of $             by Windmill under the
Sale Agreement. [IN THE EVENT WINDMILL IS UNABLE OR UNWILLING TO MAKE THE
REQUESTED INCREMENTAL PURCHASE, THE SELLER HEREBY REQUESTS AN INCREMENTAL
PURCHASE OF $             BY THE COMMITTED PURCHASERS UNDER THE SALE AGREEMENT
AT THE [EURODOLLAR RATE WITH A TRANCHE PERIOD OF              MONTHS.] [PRIME
RATE]].

 

Attached hereto as Schedule I is information relating to the proposed
Incremental Purchase required by the Sale Agreement. If on the date of this
Incremental Purchase Request (“Notice”), an Interim Liquidation is in effect,
this Notice revokes our request for such Interim Liquidation so that
Reinvestment Purchases shall immediately commence in accordance with
Section 1.1(d) of the Sale Agreement.

 

The Seller hereby certifies that both before and after giving effect to [EACH
OF] the proposed Incremental Purchase[S] contemplated hereby and the use of the
proceeds therefrom, all of the requirements of Section 7.2 of the Sale Agreement
have been satisfied.



--------------------------------------------------------------------------------

  Very truly yours,   PERKINELMER RECEIVABLES COMPANY   By  

        Title                              
                                                         

 

A-2



--------------------------------------------------------------------------------

SCHEDULE I

TO

INCREMENTAL PURCHASE REQUESTS

 

SUMMARY OF INFORMATION RELATING TO PROPOSED SALE(S)

 

1. Dates, Amounts, Purchaser(s), Proposed Tranche Periods

 

A1

  

Date of Notice

                       ________

A2

  

Measurement Date (the last Business Day of the month immediately preceding the
month in which the Date of Notice occurs)

           ________

A3

  

Proposed Purchase Dates

     ________     ________     ________     ________   

(each of which is a Business Day)

        

A4

  

Respective Proposed Incremental Purchase on each such Purchase Date

   $ ________   $ ________   $ ________   $ ________   

(each Incremental Purchase must be in a minimum amount of $1,000,000 and
multiples thereof, or, if less, an amount equal to the Maximum Incremental
Purchase Amount)

     (A4A)     (A4B)     (A4C)     (A4D)

A5

  

Proposed Allocation among Purchasers

           

Windmill

   $ ________   $ ________   $ ________   $ ________   

Committed Purchasers

   $ ________   $ ________   $ ________   $ ________



--------------------------------------------------------------------------------

A6

  

For Committed Purchases, Tranche Period(s) and Tranche Rate(s)

              

Starting Date

                                                                    
                     

Ending Date

                                                                    
                     

Number of Days

                                                                    
                     

Prime or Eurodollar

                                                                    
                  

 

Each proposed Purchase Date must be a Business Day. If a selected Measurement
Date is not the applicable Purchase Date, the Seller’s choice and disclosure of
such date shall not in any manner diminish or waive the obligation of the Seller
to assure the Purchasers that, after giving effect to the proposed Purchase, the
actual Sold Interest as of the date of such proposed Purchase does not exceed
100%.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

TO

RECEIVABLES SALE AGREEMENT

 

FORM OF NOTIFICATION OF ASSIGNMENT TO WINDMILL

FROM THE COMMITTED PURCHASERS

 

                    , 200    

 

PerkinElmer Receivables Company

               

 

ABN AMRO Bank N.V., as Agent

Asset Securitization, Structured Finance

Suite 725

135 South LaSalle Street

Chicago, Illinois 60674-9135

Attn: Administrator-Windmill

 

[INSERT NAME AND ADDRESS OF EACH OTHER COMMITTED PURCHASER]

 

Re: Receivables Sale Agreement dated as of December 21, 2001 (the “Sale

Agreement”) among PerkinElmer Receivables Company, as Seller,

PerkinElmer, Inc., as Initial Collection Agent,

ABN AMRO Bank N.V., as Agent,

and the Purchasers thereunder

 

Ladies and Gentlemen:

 

The Agent under the above referenced Sale Agreement hereby notifies each of you
that Windmill has notified the Agent pursuant to Section 2.2 of the Sale
Agreement that it will purchase from the Committed Purchasers on
                    (the “Purchase Date”) that portion of the Committed
Purchasers’ Investments identified on Schedule I hereto (the “Assigned
Interest”). As further provided in Section 2.2 of the Sale Agreement, upon
payment by Windmill to the Agent of the purchase price of such Investments
described on Schedule I hereto, effective as of the Purchase Date the assignment
by the Committed Purchasers to Windmill of the Assigned Interest shall be
complete and all payments thereon under the Sale Agreement shall be made to
Windmill.



--------------------------------------------------------------------------------

In accordance with the Sale Agreement, each Committed Purchaser’s acceptance of
the portion of the purchase price payable to it described on Schedule I hereto
constitutes its representation and warranty that it is the legal and beneficial
owner of the portion of the Assigned Interest related to its Purchase Interest
identified on Schedule I free and clear of any Adverse Claim created or granted
by it and that on the Purchase Date it is not subject to a Bankruptcy Event.

 

Very truly yours,

 

ABN AMRO BANK N.V., as Agent

By   Name  

 

Title

 

 

 

By  

Name

 

 

Title

 

 

 

B-2



--------------------------------------------------------------------------------

SCHEDULE I

TO

NOTIFICATION OF ASSIGNMENT

 

Dated             , 200    

 

I. Amount of Committed Purchaser Investment Assigned: $            

 

II. Information for each Committed Purchaser:

 

PURCHASER

 

PURCHASE INTEREST

 

PURCHASE PRICE*

               

 

III. Information for Seller:

 

Aggregate amount of purchase price in excess of amount of Investment assigned:
$            .

 

* Calculated in accordance with Section 2.2.

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF PERIODIC REPORT

 

PerkinElmer Receivables Corporation

Monthly Report

[Date]

 

Consolidated Receivables Activity

                       (Schedule I)       

1.

 

Beginning Receivables Balance

          —  

2.

              Plus: New Receivables (Gross)           —  

3.

 

            Less: Cash Collections

          —  

4.

 

            Less: Dilution and Other Credit Adjustments

          —  

5.

 

            Less: Write-Offs

          —  

6.

 

            Plus: Other Debit Adjustments

          —                

7.

 

Ending Receivables Balance

          —                

8.

 

            Less: Ineligible Receivables

   (Schedule II)        —  

9.

 

Eligible Receivables Balance

          —  

10.

 

            Less: Excess Obligor Concentrations

   (Schedule III)        —  

11.

 

            Less: Excess Foreign/Government Concentrations

   (Schedule IV)        —                

12.

 

Net Receivables Pool Balance (NRB)

          —                

Consolidated Net Receivables Aging

                       (Schedule V)                         Current
Month    %

13.

 

            Current

       —     

14.

 

            1-30 Days

       —     

15.

 

            31-60 Days

       —     

16.

 

            61-90 Days

       —     

17.

 

            91-120 Days

       —     

18.

 

            120 + Days

       —                     

19.

 

            Total

       —                     

Ownership Interest

                       (Schedule VII)       

20.

 

            Loss Reserve

         

21.

 

            Dilution Reserve

         

22.

 

            Discount Reserve

                       

23.

 

            Total Reserves

          —                

24.

 

Maximum Advance (Line 12 - Line 23)

          —  

25.

 

Aggregate Net Investment (ANI) (Actual)

         

26.

 

Ownership Interest (Line 23 + Line 25)/Line 12

         

Covenant Compliance

       Covenant Level   Ratio    In Compliance

28.

 

            Delinquency Ratio

   (Schedule VI)   <=18.0%     

29.

 

            Default Ratio

   (Schedule VI)   <=15.0%     

30.

 

            Turnover Ratio

   (Schedule VI)   90 Days     

31.

 

            Charge-off Ratio

   (Schedule VI)   <=2.0%     

32.

 

            Coverage Ratio (Line 12) / (Line 23 + Line 25)

     >=100%     

33.

 

            Dilution Ratio

   (Schedule VI)   <=10%     

34.

 

            Rating

     >=BBB- and Baa3     

 

“This report is supplied pursuant to the requirements of the Receivables Sale
Agreement dated as of XX, 2001 among PerkinElmer Receivables Corporation,
PerkinElmer Inc., and Windmill Funding Corporation, and ABN AMRO Bank N.V. as
Agent (the “Agreement”). The foregoing is a true and accurate accounting
prepared in accordance with the terms of the Agreement with respect to the
Receivables as defined in the Agreement as of                    . As of such
date no Termination Event, or event which with the passage of time or giving of
notice or both will become a Termination Event, is pending.”

 

PerkinElmer Inc. “Servicer”        

 

Signed by:                                                          

 

Title:                                                          



--------------------------------------------------------------------------------

EXHIBIT D

TO

RECEIVABLE SALE AGREEMENT

 

ADDRESSES AND NAMES OF SELLER AND ORIGINATORS

 

SELLER

 

   PerkinElmer Receivables Company (Delaware Corp.)
45 William Street
Wellesley, MA 02481
TIN:  To be applied for

 

ORIGINATORS

 

PerkinElmer Life Sciences

  

Legal Entities:

   PerkinElmer Life Sciences, Inc. (Delaware Corp.)
549 Albany Street
Boston, MA 02118
TIN:  04-3361624    Receptor Biology, Inc. (Delaware Corp.)
9238 Gaither Road
Gaithersburg, MD 20877
TIN:  52-1822218

PerkinElmer Instruments

  

Legal Entity:

   PerkinElmer Instruments LLC (Delaware LLC)
710 Bridgeport Avenue
Shelton, CT 06484
TIN:  04-3465240    formerly located at:    761 Main Avenue
Norwalk, CT 06859-0001



--------------------------------------------------------------------------------

PerkinElmer Optoelectronics

 

Legal Entities:

  

PerkinElmer Optoelectronics NC, Inc. (Delaware Corp.)

44370 Christy Street

Fremont, CA 94538

TIN: 94-1655721

   formerly located at:   

399 West Java Drive

Sunnyvale, CA 94089

  

PerkinElmer Optoelectronics SC, Inc. (Delaware Corp.)

1300 Optical Drive

Azusa, CA 91702

TIN: 95-2621568

  

PerkinElmer, Inc. (Massachusetts Corp.)

45 William Street

Wellesley, MA 02481

TIN: 04-2052042

   for locations at:   

PerkinElmer Optoelectronics

1330 East Cypress Street

Covina, CA 91724

  

PerkinElmer Optoelectronics

35 Congress Street

Salem, MA 01970

  

PerkinElmer Optoelectronics

10900 Page Avenue

St. Louis, MO 63132

  

PerkinElmer Optoelectronics

1 Mound Road, Bldg. 63

Miamisburg, OH 45342

 

-2-



--------------------------------------------------------------------------------

  

PerkinElmer Holdings, Inc. (Massachusetts Corp.)

45 William Street

Wellesley, MA 02481

TIN: 04-2436772

   for locations at:   

PerkinElmer Optoelectronics

2175 Mission College Blvd.

Santa Clara, CA 95054

Foreign

  

 

 

PerkinElmer Canada Inc. (Federal Corp.)

c/o Gowlings Lafleur Henderson LLP

Suite 5800, Scotia Plaza

40 King Street West

Toronto, Ontario

Canada M5H 3Z7

(Registered Office c/o local counsel)

Company Reg. No. 1151668

   Principal business location:   

22001 Dumberry Road

Vaudreuil, Quebec

Canada J7V 8P7

 

-3-



--------------------------------------------------------------------------------

EXHIBIT E

 

LOCK BOXES AND LOCK-BOX BANKS

 

BANK

  

LOCK-BOX NUMBERS

  

COLLECTION ACCOUNT



--------------------------------------------------------------------------------

ASSET BACKED LOCKBOXES

 

PerkinElmer, LLC (Delaware LLC)

 

710 Bridgeport Ave

Shelton, CT 06484

 

 

Wachovia Bank, N.A.

Account Name: PerkinElmer LLC Shelton

Account Number: 1868-001920

Lockbox Number: 101668

 

PerkinElmer Life Sciences, Inc. (Delaware Corporation)

 

549 Albany Street

Boston, MA 02118

 

Wachovia Bank, N.A.

Account Name: PerkinElmer Life Sciences, Inc. Boston

Account Number: 1868-087117*

Lockbox Number: 101645

 

3985 Eastern Road

Akron, OH 44203

 

 

Wachovia Bank, N.A.    Northern Trust Bank Account Name: PerkinElmer Life
Sciences, Inc. Akron    Account Name: PerkinElmer, Inc. Account Number:
1861-001914    Account Number: 78069 Lockbox Number: 751716    Lockbox Number:
91428    Lockbox is in the name of PKI Life Sciences, Inc. Akron

 

Receptor Biology, Inc. (Delaware Corporation)

 

9238 Gaither Road

Gaithersburg, MD 20877

 

 

*Receptor Biology’s only customer is PerkinElmer Life

Sciences, Inc. Boston, so their receipts credit to the

Wachovia Bank Account 1868-087117

 

PerkinElmer Optoelectronics NC, Inc. (Delaware Corporation)

 

44370 Christy Street



--------------------------------------------------------------------------------

Fremont, CA 94538

   

Wachovia Bank, N.A.

Account Name: PerkinElmer Optoelectronics ILC

Account Number: 1868-001901

Lockbox Number: 951513

   

Bank of America

Account Name: PerkinElmer Optoelectronics ILC

Account Number: 3751035910

Lockbox Number: 842201

 

PerkinElmer Optoelectronics SC, Inc. (Delaware Corporation)

 

1300 Optical Drive

Azusa, CA 91702

    Wachovia Bank, N.A.     Bank of America

Account Name: PerkinElmer Optoelectronics ORC Electronic Products

Account Number: 1866-001902

Lockbox Number: 951509

   

Account Name: PerkinElmer Optoelectronics ORC Electronic Products

Account Number: 1295027982

Lockbox Number: 840955

Wachovia Bank, N.A.

Account Name: PerkinElmer Optoelectronics ORC Lighting

Account Number: 1861-001909

Lockbox Number: 951503

   

Bank of America

Account Name: PerkinElmer Optoelectronics ORC Lighting

Account Number: 1295027990

Lockbox Number: 840958

Wachovia Bank, N.A.

Account Name: PerkinElmer Optoelectronics Electroformed

Account Number: 1864-001922

Lockbox Number: 951506

   

Bank of America

Account Name: PerkinElmer Optoelectronics ORC Electroformed

Account Number: 1295028006

Lockbox Number: 840959

 

PerkinElmer Holdings, Inc.

 

2175 Mission College Blvd.

Santa Clara, CA 95054

   

Wachovia Bank, N.A.

Account Name: PerkinElmer Optoelectronics Reticon

Account Number: 1863-001908

Lockbox Number: 101122

   

Northern Trust Bank

Account Name: PerkinElmer, Inc.

Account Number: 78069

Lockbox Number: 75160

Lockbox is in the name of PKI Optoelectronics Reticon

Wachovia Bank, N.A.

Account Name: PerkinElmer Optoelectronics Amorphous Silicon

Account Number: 1868-001915

   

Northern Trust Bank

Account Name: PerkinElmer, Inc.

Account Number: 78069



--------------------------------------------------------------------------------

Lockbox Number: 101103  

Lockbox Number: 92863

Lockbox is in the name of PKI Optoelectronics Amorphous Silicon

 

PerkinElmer, Inc.

 

1330 E. Cypress St

Covina, CA 91724

 

Wachovia Bank, N.A.

Account Name: PerkinElmer Optoelectronics Power Systems

Account Number: 1866-001921

Lockbox Number: 101653

 

35 Congress Street

Salem, MA 01979

 

Wachovia Bank, N.A.

Account Name: PerkinElmer Optoelectronics Salem

Account Number: 1866-001916

Lockbox Number: 751109

 

Northern Trust Bank

Account Name: PerkinElmer, Inc.

Account Number: 78069

Lockbox Number: 92813

Lockbox is in the name of PKI Optoelectronics Salem

Wachovia Bank, N.A.

Account Name: PerkinElmer Optoelectronics Heimann (Miamisburg)

Account Number: 1860-001924

Lockbox Number: 751125

 

Northern Trust Bank

Account Name: PerkinElmer, Inc.

Account Number: 78069

Lockbox Number: 74696

Lockbox is in the name of PKI Optoelectronics Heimann (Miamisburg)

10900 Page Blvd.

St. Louis, MO 63132

 

Wachovia Bank, N.A.

Account Name: PerkinElmer Optoelectronics St. Louis

Account Number: 1864-001903

Lockbox Number: 951516

 

Northern Trust Bank

Account Name: PerkinElmer, Inc.

Account Number: 78069

Lockbox Number: 75374

Lockbox is in the name of PKI Optoelectronics St. Louis

 

Foreign

 

PerkinElmer Canada Inc. (Federal Corp.)

c/o Gowlings Lafleur Henderson LLP

Suite 5800, Scotia Plaza



--------------------------------------------------------------------------------

40 King Street West

  

Toronto, Ontario

  

Canada M5H 3Z7

  

(Registered Office c/o local counsel)

  

Principal business location:

   Royal Bank of Canada

22001 Dumberry Road

   Account Name: PerkinElmer Canada, Inc.

Vaudreuil, Quebec

   129 788 6

Canada J7V 8P7

   CDN Lockbox



--------------------------------------------------------------------------------

EXHIBIT F

 

TO RECEIVABLES SALE AGREEMENT

 

FORM OF LOCK BOX LETTER

 

[Name of Lock Box Bank]

 

Ladies and Gentlemen:

 

Reference is made to the lock-box numbers
                                         in                          and the
associated lock-box demand deposit account number
                                 maintained with you (such lock-boxes and
associated lock-box demand deposit account, collectively, the “Accounts”), each
in the name of [NAME OF ORIGINATOR] (“[            ]”). [            ] hereby
confirms it has sold all Receivables (as defined below) to PerkinElmer
Receivables Company (the “Seller”).

 

In connection with the Receivables Sale Agreement, dated as of December 21, 2001
(as amended, supplemented or otherwise modified from time to time, the
“Receivables Sale Agreement”), among the Seller, the Initial Collection Agent,
Windmill Funding Corporation (“Windmill”), the financial institutions from time
to time party thereto (collectively, the “Committed Purchasers”), and ABN AMRO
Bank N.V., as agent (the “Agent”) for Windmill, the Committed Purchasers
(collectively, the “Purchasers”), the Seller has assigned to the Agent for the
benefit of the Purchasers an undivided percentage interest in the accounts,
chattel paper, instruments or general intangibles (collectively, the
“Receivables”) under which payments are or may hereafter be made to the
Accounts, and has granted to the Agent for the benefit of the Purchasers a
security interest in its retained interest in such Receivables. As is the
customary practice in this type of transaction, we hereby request that you
execute this letter agreement. All references herein to “we” and “us” refer to
[            ] and the Seller, jointly and severally. Your execution hereof is a
condition precedent to our continued maintenance of the Accounts with you.

 

We hereby transfer exclusive dominion and control of the Accounts to the Agent,
subject only to the condition subsequent that the Agent shall have given you
notice that a Collection Agent Replacement Event has occurred and is continuing
under the Receivables Sale Agreement and of its election to assume such dominion
and control, which notice shall be in substantially the form attached hereto as
Annex A (the “Agent’s Notice”).

 

At all times prior to the receipt of the Agent’s Notice described above, all
payments to be made by you out of, or in connection with the Accounts, are to be
made in accordance with the instructions of the Seller or its agent.

 

We hereby irrevocably instruct you, at all times from and after the date of your
receipt of the Agent’s Notice as described above, to make all payments to be
made by you out of, or in connection with, the Accounts directly to the Agent,
at its address set forth below its signature



--------------------------------------------------------------------------------

hereto or as the Agent otherwise notifies you, or otherwise in accordance with
the instructions of the Agent.

 

We also hereby notify you that, at all times from and after the date of your
receipt of the Agent’s Notice as described above, the Agent shall be irrevocably
entitled to exercise in our place and stead any and all rights in connection
with the Accounts, including, without limitation, (a) the right to specify when
payments are to be made out of, or in connection with, the Accounts and (b) the
right to require preparation of duplicate monthly bank statements on the
Accounts for the Agent’s audit purposes and mailing of such statements directly
to an address specified by the Agent. At all times from and after the date of
your receipt of the Agent’s Notice, neither we nor any of our affiliates shall
be given any access to the Accounts.

 

The Agent’s Notice may be personally served or sent by telex, facsimile or U.S.
mail, certified return receipt requested, to the address, telex or facsimile
number set forth under your signature to this letter agreement (or to such other
address, telex or facsimile number as to which you shall notify the Agent in
writing). If the Agent’s Notice is given by telex or facsimile, it will be
deemed to have been received when the Agent’s Notice is sent and the answerback
is received (in the case of telex) or receipt is confirmed by telephone or other
electronic means (in the case of facsimile). All other notices will be deemed to
have been received when actually received or, in the case of personal delivery,
delivered.

 

By executing this letter agreement, you acknowledge the existence of the Agent’s
right to dominion and control of the Accounts and its ownership of and security
interest in the amounts from time to time on deposit therein and agree that from
the date hereof the Accounts shall be maintained by you for the benefit of, and
amounts from time to time therein held by you as agent for, the Agent on the
terms provided herein. The Accounts are to be entitled “PerkinElmer Receivables
Company and ABN AMRO Bank N.V., as Agent for the Purchasers” with the subline
“[NAME OF ORIGINATOR]”. Except as otherwise provided in this letter agreement,
payments to the Accounts are to be processed in accordance with the standard
procedures currently in effect. All service charges and fees in connection with
the Accounts shall continue to be payable by us under the arrangements currently
in effect.

 

By executing this letter agreement, you (a) irrevocably waive and agree not to
assert, claim or endeavor to exercise, (b) irrevocably bar and estop yourself
from asserting, claiming or exercising and (c) acknowledge that you have not
heretofore received a notice, writ, order or other form of legal process from
any other party asserting, claiming or exercising, any right of set-off,
banker’s lien or other purported form of claim with respect to the accounts or
any funds from time to time therein. Except for your right to payment of your
service charge and fees and to make deductions for returned items, you shall
have no rights in the Accounts or funds therein, except deductions for service
charges, fees and returned or misplaced items. To the extent you may ever have
any additional rights, you hereby expressly subordinate all such rights to all
rights of the Agent.

 

You may terminate this letter agreement by canceling the Accounts maintained
with you, which cancellation and termination shall become effective only upon
thirty (30) days prior written notice thereof from you to the Agent in the
absence of fraud or abuse. Incoming mail

 

F-2



--------------------------------------------------------------------------------

addressed to the Accounts (including, without limitation, any direct funds
transfer to the Accounts) received after such cancellation shall be forwarded in
accordance with the Agent’s instructions. This letter agreement may also be
terminated upon written notice to you by the Agent stating that the Receivables
Sale Agreement is no longer in effect. Except as otherwise provided in this
paragraph, this letter agreement may not be terminated without the prior written
consent of the Agent.

 

This letter agreement contains the entire agreement between the parties with
respect to the subject matter hereof, and may not be altered, modified or
amended in any respect, nor may any right, power or privilege of any party
hereunder be waived or released or discharged, except upon execution by you, us
and the Agent of a written instrument so providing. The terms and conditions of
any agreement between us and you (a “Lock-Box Service Agreement”) (whether now
existing or executed hereafter) with respect to the lock-box arrangements, to
the extent not inconsistent with this letter agreement, will remain in effect
between you and us. In the event that any provision in this letter agreement is
in conflict with, or inconsistent with, any provision of any such Lock-Box
Service Agreement, this letter agreement will exclusively govern and control.
Each party agrees to take all actions reasonably requested by any other party to
carry out the purposes of this letter agreement or to preserve and protect the
rights of each party hereunder.

 

In the event [                    ] becomes subject to a voluntary or
involuntary proceeding under the United States Bankruptcy Code, or if you are
otherwise served with legal process which you in good faith believe affects
funds in the Account you may suspend disbursements from the Account otherwise
required by the terms hereof until such time as you receive an appropriate court
order or other assurances satisfactory to you establishing that the funds may
continue to be disbursed according to the instructions contained in this
Lock-Box Letter.

 

THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF                     . This letter agreement may be executed in any
number of counterparts and all of such counterparts taken together will be
deemed to constitute one and the same instrument.

 

Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below. This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

 

Very truly yours,

[NAME OF ORIGINATOR]

By

 

Title

 

 

 

F-3



--------------------------------------------------------------------------------

  

PERKINELMER RECEIVABLES COMPANY

  

By

    

Title

 

 

 

 

Accepted and confirmed as of

the date first written above:

 

ABN AMRO BANK N.V., as Agent

By     Title  

 

By     Title  

 

 

Address of notice:

 

ABN AMRO Bank N.V.

Structured Finance, Asset Securitization

135 South LaSalle Street

Chicago, Illinois 60674

Attention: Purchaser Agent-Windmill

Telephone Number: (312) 904-6263

Telecopy Number: (312) 904-6376

 

Acknowledged and agreed to as of the date

first written above:

 

[NAME OF BANK]

By     Title  

 

 

Address of notice:

 

 

 

 

F-4



--------------------------------------------------------------------------------

ANNEX A TO

   LOCK-BOX LETTER

 

[Name of Bank]

 

Re:

 

PerkinElmer Receivables Company

 

Lock Box Numbers                                

  Lock-Box Account Number                         

 

Ladies and Gentlemen:

 

Reference is made to the letter agreement dated                                 
(the “Letter Agreement”) among [NAME OF ORIGINATOR], PerkinElmer Receivables
Company, the undersigned, as Agent, and you concerning the above-described
lock-boxes and lock-box account (collectively, the “Accounts”). We hereby give
you notice that a Collection Agent Replacement Event has occurred and is
continuing under the Receivables Sale Agreement (as defined in the Letter
Agreement) and of our assumption of dominion and control of the Accounts as
provided in the Letter Agreement.

 

We hereby instruct you not to permit any other party to have access to the
Accounts and to make all payments to be made by you out of or in connection with
the Accounts directly to the undersigned upon our instructions, at our address
set forth above.

 

Very truly yours,

ABN AMRO BANK N.V.

By

 

Title

 

 

By

 

Title

 

 

 

cc:         PerkinElmer Receivables Company

 

F-5



--------------------------------------------------------------------------------

EXHIBIT G

 

TO RECEIVABLES SALE AGREEMENT

 

COMPLIANCE CERTIFICATE

 

To: ABN AMRO Bank N.V., as Agent, and each Purchaser

 

This Compliance Certificate is furnished pursuant to Section 5.1(a)(iii) of the
Receivables Sale Agreement, dated as of December 21, 2001 (as amended,
supplemented or otherwise modified through the date hereof, the “Sale
Agreement”), among PerkinElmer Receivables Company (the “Seller”), [NAME OF
INITIAL COLLECTION AGENT] (the “Initial Collection Agent”), the committed
purchasers from time to time party thereto (collectively, the “Committed
Purchasers”) and Windmill Funding Corporation (“Windmill” and, together with the
Committed Purchasers, the “Purchasers”) and ABN AMRO Bank N.V. as agent for the
Purchasers (in such capacity, the “Agent”). Terms used in this Compliance
Certificate and not otherwise defined herein shall have the respective meanings
ascribed thereto in the Sale Agreement.

 

THE UNDERSIGNED HEREBY REPRESENTS, WARRANTS, CERTIFIES AND CONFIRMS THAT:

 

1. The undersigned is a duly elected Designated Financial Officer of the
undersigned.

 

2. Attached hereto is a copy of the financial statements described in
Section 5.1(a)(i) or 5.1(a)(ii) of the Sale Agreement.

 

3. The undersigned has reviewed the terms of the Transaction Documents and has
made, or caused to be made under his/her supervision, a detailed review of the
transactions and the conditions of the Seller and the Originators during and at
the end of the accounting period covered by the attached financial statements.

 

4. The examinations described in paragraph 3 hereof did not disclose, and the
undersigned has no knowledge of, the existence of any condition or event which
constitutes a Potential Termination Event, during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below.

 

5. Based on the examinations described in paragraph 3 hereof, the undersigned
confirms that the representations and warranties contained in Article IV of the
Sale Agreement are true and correct as though made on the date hereof, except as
set forth below.



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraphs 4 and 5 listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action the undersigned has taken, is taking or proposes to take
with respect to each such condition or event:

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this             day of
                    , 200    .

 

PERKINELMER, INC.

 

By                                                          

      Designated Financial Officer

 

G-2